Exhibit 10.05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

California Coastal Communities 401(k) Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Nonstandardized 401(k) Plan

 

ADOPTION AGREEMENT #005

NONSTANDARDIZED 401(k) PLAN

[Related Employers only]

 

The undersigned Employer, by executing this Adoption Agreement, establishes a
retirement plan and trust (collectively "Plan") under the Prudential Retirement
Prototype Plan (basic plan document #03). The Employer, subject to the
Employer's Adoption Agreement elections, adopts fully the Prototype Plan and
Trust provisions. This Adoption Agreement, the basic plan document and any
attached Appendices or agreements permitted or referenced therein, constitute
the Employer's entire plan and trust document. All "Election" references within
this Adoption Agreement are Adoption Agreement Elections. All "Article" or
"Section" references are basic plan document references. Numbers in parentheses
which follow election numbers are basic plan document references. Where an
Adoption Agreement election calls for the Employer to supply text, the Employer
(without altering the content of any existing printed text) may lengthen any
space or line, or create additional tiers. When Employer-supplied text uses
terms substantially similar to existed printed options, all clarifications and
caveats applicable to the printed options apply to the Employer-supplied text
unless the context requires otherwise. The Employer makes the following
elections granted under the corresponding provisions of the basic plan document.

 

ARTICLE I

DEFINITIONS

 

1.       EMPLOYER (1.23).

                             Name:  California Coastal Communities,
Inc.                                                                                                                                             

          Address:  6 Executive Circle, #250, Irvine, California
92614                                                                                                                    

          Phone number:  (949)
250-7783                                                                  

          E-mail (optional):
                                                                                        

          Employer's Taxable Year:  ends each December
31                                     

          EIN:
 02-0426634                                                                                        

 

2.       PLAN (1.40).

                             Name:  California Coastal Communities 401(k)
Plan                                                                                                                                 

          Plan number:
 001                                                                                        
 (3-digit number for Form 5500 reporting)

          Trust EIN (optional):
                                                                                   

 

3.       PLAN/LIMITATION YEAR (1.42/1.33). Plan Year and Limitation Year mean
the 12 consecutive month period (except for a short Plan/Limitation Year) ending
every (Complete (a) and (b)):

[Note: Complete any applicable blanks under Election 3 with a specific date,
e.g., "June 30" OR "the last day of February" OR "the first Tuesday in January."
In the case of a Short Plan Year or a Short Limitation Year, include the year,
e.g., "May 1, 2008."]

(a)     Plan Year (Choose one of (1) or (2) and choose (3) if applicable):

(1)     [X]    December 31.

(2)     [   ]    Fiscal Plan Year: ending:                         .

(3)     [   ]    Short Plan Year: commencing:                          and
ending:                         .

(b)     Limitation Year (Choose one of (1) or (2) and choose (3) if applicable):

(1)               [X]    Generally same as Plan Year. The Limitation Year is the
same as the Plan Year except where the Plan Year is a short year in which event
the Limitation Year is always a 12 month period, unless the short Plan Year (and
short Limitation Year) result from a Plan amendment.

(2)     [   ]    Different Limitation Year: ending:                         .

(3)     [   ]    Short Limitation Year: commencing:                          and
ending:                         .

 

4.       EFFECTIVE DATE (1.19). The Employer's adoption of the Plan is a (Choose
one of (a), (b), or (c). Choose (d) if applicable):

(a)     [   ]    New Plan. The Plan's Effective Date is:                      
  .

(b)               [X]    Restated Plan. The Plan's restated Effective Date is:
  January 1, 2002  . The Plan's original Effective Date was:   January 1,
2000  .

[Note: See Section 1.51 for the definition of Restated Plan. If this Plan is an
EGTRRA restatement: (i) the EGTRRA restatement Effective Date must be the later
of the beginning of the 2002 Plan Year or the Plan's original Effective Date;
and (ii) if specific Plan provisions, as reflected in this Adoption Agreement,
do not date back to the EGTRRA restatement Effective Date, indicate as such in
Appendix A.]

 

© 2008 Prudential

 

1

--------------------------------------------------------------------------------


 

(c)                [   ]    Restatement of surviving and merging plans. The Plan
restates two (or more) plans (Complete (1) and (2). Choose (3) as applicable):

(1)               This (surviving) Plan. The Plan's restated Effective Date is:
                        . The Plan's original Effective Date was:
                        .

[Note: If this Plan is an EGTRRA restatement: (i) the EGTRRA restatement
Effective Date must be the later of the beginning of the 2002 Plan Year or the
Plan's original Effective Date; and (ii) if specific Plan provisions, as
reflected in this Adoption Agreement, do not date back to the EGTRRA restatement
Effective Date, indicate as such in Appendix A.]

(2)               Merging plan. The                                             
Plan was or will be merged into this surviving Plan as of:
                        . The merging plan's restated Effective Date is:
                        . The merging plan's original Effective Date was:
                        .

[See the Note under Election 4(c)(1) if this document is the merging plan's
EGTRRA restatement.]

(3)               [   ]    Additional merging plans. The following additional
plans were or will be merged into this surviving Plan (Complete a. and b. as
applicable):

 

Name of merging plan

 

 

Merger date

 

Restated

Effective Date

 

Original

Effective Date

a.                                                       

 

____________

 

____________

 

____________

b.                                                       

 

____________

 

____________

 

____________

(d)               [   ]    Special Effective Date for Elective Deferral
provisions:
                                                                                                                               

 

5.       TRUSTEE (1.65). The Trustee executing this Adoption Agreement is
(Choose one of (a), (b), (c), (d), or (e). Choose (f) if applicable):

(a)                [   ]    A discretionary Trustee. See Section 8.02(A).

(b)               [X]    A nondiscretionary (directed) Trustee or Custodian. See
Section 8.02(B).

(c)                [   ]    A Trustee under the Prudential Trust Company Trust
Agreement, a separate trust agreement the Trustee has executed and that the IRS
has approved for use with this Plan. Under this Election 5(c): (i) the Trustee
is not executing the Adoption Agreement; and (ii) Article VIII of the basic plan
document and any other basic plan document provisions which affect the Trustee
do not apply, except as indicated otherwise in the separate trust agreement. See
Section 8.11(C).

(d)               [   ]    A Trustee under the Prudential Bank & Trust Company,
FSB Trust Agreement, a separate trust agreement the Trustee has executed and
that the IRS has approved for use with this Plan. Under this Election 5(d): (i)
the Trustee is not executing the Adoption Agreement; and (ii) Article VIII of
the basic plan document and any other basic plan document provisions which
affect the Trustee do not apply, except as indicated otherwise in the separate
trust agreement. See Section 8.11(C).

(e)                [   ]    A Trustee under the Pre-Approved Trust Agreement, a
separate trust agreement the Trustee has executed and that the IRS has approved
for use with this Plan. Under this Election 5(e): (i) the Trustee is not
executing the Adoption Agreement; and (ii) Article VIII of the basic plan
document and any other basic plan document provisions which affect the Trustee
do not apply, except as indicated otherwise in the separate trust agreement. See
Section 8.11(C).

 

(f)                 [   ]    Permitted Trust amendments apply. Under Section
8.11 the Employer in Appendix C has made certain permitted amendments to the
Trust. Such amendments do not constitute a separate trust under Election 5(c),
5(d), or 5(e).

 

6.       CONTRIBUTION TYPES (1.12). The Employer and/or Participants, in
accordance with the Plan terms, make the following Contribution Types to the
Plan/Trust (Choose one or more of (a) through (h) as applicable. Choose (i) if
applicable):

(a)     [X]    Pre-Tax Deferrals. See Section 3.02 and Elections 20-23.

(b)               [   ]    Roth Deferrals. See Section 3.02(E) and Elections 20,
21, and 23. [Note: The Employer may not limit Elective Deferrals to Roth
Deferrals only.]

(c)                [X]    Matching. See Sections 1.34 and 3.03 and Elections
24-26. [Note: The Employer may make an Operational QMAC without electing 6(c).
See Section 3.03(C)(2).]

(d)               [X]    Nonelective. See Sections 1.37 and 3.04 and Elections
27-29. [Note: The Employer may make an Operational QNEC without electing 6(d).
See Section 3.04(C)(2).]

(e)                [   ]    Safe Harbor/Additional Matching. The Plan is (or
pursuant to a delayed election, may be) a safe harbor 401(k) Plan. The Employer
will make (or under a delayed election, may make) Safe Harbor Contributions as
it elects in Election 30. The Employer may or may not make Additional Matching
Contributions as it elects in Election 30. See Election 26 as to matching
Catch-Up Deferrals. See Section 3.05.

(f)                 [   ]    Employee (after-tax). See Section 3.09 and Election
35.

(g)               [   ]    SIMPLE 401(k). The Plan is a SIMPLE 401(k) Plan. See
Section 3.10. The Employer operationally will elect for each Plan Year to make a
SIMPLE Matching Contribution or a SIMPLE Nonelective Contribution as described
in Section 3.10(E). The

 

2

--------------------------------------------------------------------------------


 

Employer must notify Participants of the Employer's SIMPLE contribution election
and of the Participants' deferral election rights and limitations within a
reasonable period of time before the 60th day prior to the beginning of the Plan
Year. [Note: The Employer electing 6(g) may not elect any other Contribution
Types except under Elections 6(a), 6(b), and 6(h).]

(h)               [   ]    Designated IRA. See Section 3.12 and Election 36.

(i)                  [   ]    None (frozen plan). The Plan is/was frozen
effective as of:                                               . See Sections
3.01(J) and 11.04.

[Note: Elections 20 through 30 and Elections 35 through 37 do not apply to any
Plan Year in which the Plan is frozen.]

 

7.       DISABILITY (1.15). Disability means (Choose one of (a) or (b)):

(a)     [X]    Basic Plan. Disability as defined in Section 1.15(A).

(b)               [   ]    Describe:
                                                                                                                                                                                                          

[Note: The Employer may elect an alternative definition of Disability for
purposes of Plan distributions. However, the use of an alternative definition
may result in loss of favorable tax treatment of the Disability distribution.]

 

8.       EXCLUDED EMPLOYEES (1.21(D)). The following Employees are not Eligible
Employees but are Excluded Employees (Choose one of (a) or (b)):

 

[Note: Regardless of the Employer's elections under Election 8: (i) Employees of
any Related Employers (excluding the Signatory Employer) are Excluded Employees
unless the Related Employer becomes a Participating Employer; and (ii)
Reclassified Employees and Leased Employees are Excluded Employees unless the
Employer in Appendix B elects otherwise. See Sections 1.21(B), 1.21(D)(3), and
1.23(D).]

 

(a)                [   ]    No Excluded Employees. All Employees are Eligible
Employees as to all Contribution Types.

(b)               [X]    Exclusions. The following Employees are Excluded
Employees (either as to all Contribution Types or to the designated Contribution
Type) (Choose one or more of (1) through (7) as applicable):

[Note: For this Election 8, unless described otherwise in Election 8(b)(7),
Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals, Employee
Contributions and Safe Harbor Contributions. Matching includes all Matching
Contributions except Safe Harbor Matching Contributions. Nonelective includes
all Nonelective Contributions except Safe Harbor Nonelective Contributions.]

              (1)                                     (2)                    
(3)                     (4)

             All                                  Elective

    Contributions                      Deferrals            Matching       
Nonelective

 

(1)     [   ]    No exclusions. No exclusions as to the                      
N/A                                    [   ]                    [  
]                    [   ]

designated Contribution Type.                             (See Election

                                                                                                
8(a))

(2)     [X]    Collective Bargaining (union) Employees.             
[X]                OR               [   ]                    [  
]                    [   ]

As described in Code §410(b)(3)(A).

See Section 1.21(D)(1).

(3)     [   ]    Non-Resident Aliens. As described in Code             [  
]                OR               [   ]                    [  
]                    [   ]

§410(b)(3)(C). See Section 1.21(D)(2).

(4)     [X]    HCEs. See Section 1.21(E). See Election 30(e)          [  
]                OR               [   ]                   
[X]                    [   ]

as to exclusion of some or all HCEs

from Safe Harbor Contributions.

 

(5)     [   ]    Hourly paid
Employees.                                            [   ]               
OR               [   ]                    [   ]                    [   ]

(6)     [   ]    Part-Time/Temporary/Seasonal Employees.           [  
]                OR               [   ]                    [  
]                    [   ]

See Section 1.21(D)(4). A Part-Time, Temporary

or Seasonal Employee is an Employee

whose regularly scheduled Service is less than

            (specify a maximum of 1,000)

Hours of Service in the relevant Eligibility

Computation Period.

[Note: If the Employer under Election 8(b)(6) elects to treat Part-Time,
Temporary and Seasonal Employees as Excluded Employees and any such an Employee
actually completes at least 1,000 Hours of Service during the relevant
Eligibility Computation Period, the Employee becomes an Eligible Employee. See
Section 1.21(D)(4).]

(7)               [   ]    Describe exclusion category and/or Contribution Type:
                                                                                                                   
 (e.g., Exclude Division B Employees OR Exclude salaried Employees from
Discretionary Matching Contributions.)

 

3

--------------------------------------------------------------------------------


 

[Note: Any exclusion under Election 8(b)(7), except as to
Part-Time/Temporary/Seasonal Employees, may not be based on age or Service or
level of Compensation. See Election 14 for eligibility conditions based on age
or Service.]

 

9.     COMPENSATION (1.11(B)). The following base Compensation (as adjusted
under Elections 10 and 11) applies in allocating Employer Contributions (or the
designated Contribution Type) (Choose one or more of (a) through (d) as
applicable):

[Note: For this Election 9 all definitions include Elective Deferrals unless
excluded under Election 11. See Section 1.11(D). Unless described otherwise in
Election 9(d), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and
Employee Contributions, Matching includes all Matching Contributions and
Nonelective includes all Nonelective Contributions. In applying any Plan
definition which references Section 1.11 Compensation, where the Employer in
this Election 9 elects more than one Compensation definition for allocation
purposes, the Plan Administrator will use W-2 Wages for such other Plan
definitions if the Employer has elected W-2 Wages for any Contribution Type or
Participant group under Election 9. If the Employer has not elected W-2 Wages,
the Plan Administrator for such other Plan definitions will use 415
Compensation.]

              (1)                                     (2)                      
(3)                   (4)

             All                                  Elective

    Contributions                      Deferrals            Matching       
Nonelective

(a)     [   ]    W-2 Wages (plus Elective
Deferrals).                                [   ]                OR              
[   ]                    [   ]                    [   ]

See Section 1.11(B)(1).

(b)     [X]    Code §3401 Federal Income
Tax                                       [X]                OR              
[   ]                    [   ]                    [   ]

Withholding Wages (plus Elective

Deferrals). See Section 1.11(B)(2).

(c)     [   ]    415 Compensation
(simplified).                                         [   ]               
OR               [   ]                    [   ]                    [   ]

See Section 1.11(B)(3).

[Note: The Employer may elect an alternative

"general 415 Compensation" definition by

electing 9(c) and by electing the alternative

definition in Appendix B. See Section 1.11(B)(4).]

(d)               [   ]    Describe Compensation by Contribution Type or by
Participant group:
                                                                                                 

 

[Note: Under Election 9(d), the Employer may: (i) elect Compensation from the
elections available under Elections 9(a), (b), or (c), or a combination thereof
as to a Participant group (e.g., W-2 Wages for Matching Contributions for
Division A Employees and 415 Compensation in all other cases); and/or (ii)
define the Contribution Type column headings in a manner which differs from the
"all-inclusive" description in the Note immediately preceding Election 9(a)
(e.g., Compensation for Safe Harbor Matching Contributions means W-2 Wages and
for Additional Matching Contributions means 415 Compensation).]

 

10.     PRE-ENTRY/POST-SEVERANCE COMPENSATION (1.11(H)/(I)). Compensation under
Election 9 (Complete (a). Choose (b). if applicable):

[Note: The Plan does not take into account Post-Severance Compensation unless
the Employer elects otherwise in Appendix B or except as otherwise specified in
a Plan amendment. For this Election 10, unless described otherwise in Election
10(b), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and
Employee Contributions, Matching includes all Matching Contributions and
Nonelective includes all Nonelective Contributions.]

              (1)                                     (2)                      
(3)                   (4)

             All                                  Elective

    Contributions                      Deferrals            Matching       
Nonelective

(a)     [X]    Pre-Entry Compensation. Includes (Choose

(1) and (2) as applicable):

(1)     [X]    Plan Year. Compensation for the entire                      [  
]                OR               [X]                    [X]                   
[   ]

Plan Year which includes the Participant's

Entry Date.

(2)     [X]    Participating Compensation. Only Participating      [  
]                OR               [   ]                    [  
]                    [X]

Compensation. See Section 1.11(H)(1).

[Note: Under a Participating Compensation election, in applying any Adoption
Agreement elected contribution limit or formula, the Plan Administrator will
count only the Participant's Participating Compensation. See Section 1.11(H)(1)
as to plan disaggregation.]

(b)               [   ]    Describe Pre-Entry Compensation by Contribution Type
or by Participant group:
                                                                               

[Note: Under Election 10(b), the Employer may: (i) elect Compensation from the
elections available under Election 10(a) or a combination thereof as to a
Participant group (e.g., Participating Compensation for all Contribution Types
as to Division A Employees, Plan Year Compensation for all Contribution Types to
Division B Employees); and/or (ii) define the Contribution Type column headings
in a manner which differs from the "all-inclusive" description in the Note
immediately preceding Election 10(a) (e.g., Compensation for Nonelective
Contributions is Participating Compensation and for Safe Harbor Nonelective
Contributions is Plan Year Compensation).]

 

4

--------------------------------------------------------------------------------


 

11.     EXCLUDED COMPENSATION (1.11(G)). Apply the following Compensation
exclusions to Elections 9 and 10 (Choose one of (a) or (b)):

(a)     [X]    No exclusions. Compensation as to all Contribution Types means
Compensation as elected in Elections 9 and 10.

(b)     [   ]    Exclusions. Exclude the following (Choose one or more of (1)
through (9) as applicable):

[Note: In a safe harbor 401(k) plan, allocations qualifying for the ADP or ACP
test safe harbors must be based on a non-discriminatory definition of
Compensation. If the Plan applies permitted disparity, allocations also must be
based on a non-discriminatory definition of Compensation if the Plan is to avoid
more complex testing. Elections 11(b)(4) through (b)(9) may cause allocation
Compensation to fail to be non-discriminatory. In a non-safe harbor 401(k) plan,
Elections 11(b)(4) through (b)(9) which result in Compensation failing to be
non-discriminatory may result in more complex nondiscrimination testing. For
this Election 11, unless described otherwise in Election 11(b)(9), Elective
Deferrals includes Pre-Tax Deferrals, Roth Deferrals and Employee Contributions,
Matching includes all Matching Contributions and Nonelective includes all
Nonelective Contributions.]

              (1)                                     (2)                      
(3)                   (4)

             All                                  Elective

    Contributions                      Deferrals            Matching       
Nonelective

(1)     [   ]    No exclusions-limited.
No                                         N/A                                  
[   ]                      [   ]                  [   ]

exclusions as to the designated                                    (See

Contribution Type(s).                                           Election 11(a))

(2)     [   ]    Elective Deferrals. See Section 1.20.                         
N/A                                   N/A                    [  
]                    [   ]

(3)     [   ]    Fringe benefits. As described in Treas.                     
[   ]                OR              [   ]                     [  
]                    [   ]

Reg. §1.414(s)-1(c)(3).

 

(4)     [   ]    Compensation exceeding $           .                          
[   ]                OR              [   ]                     [  
]                    [   ]

Apply this election to (Choose one of a. or b.):

a.       [   ]    All Participants. [Note: If the Employer

elects Safe Harbor Contributions under

Election 6(e), the Employer may not

elect 11(b)(4)a. to limit the Safe Harbor

Contribution allocation to the NHCEs.]

b.      [   ]    HCE Participants only.

 

(5)               [   ]   
Bonus.                                                                        
[   ]                OR              [   ]                     [  
]                    [   ]

(6)               [   ]   
Commission.                                                              [  
]                OR              [   ]                     [  
]                    [   ]

(7)               [   ]   
Overtime.                                                                    [  
]                OR              [   ]                     [  
]                    [   ]

(8)     [   ]    Related Employers. See Section 1.23(C).

(If there are Related Employers, choose one or

both of a. and b. as applicable):

a.       [   ]    Non-Participating. Compensation paid to        [  
]                OR              [   ]                      [  
]                  [   ]

Employees by a Related Employer that is

not a Participating Employer.

b.      [   ]    Participating. As to the Employees of any       [  
]                OR              [   ]                      [  
]                  [   ]

Participating Employer, Compensation paid

by any other Participating Employer to its

Employees. See Election 28(g)(2)a.

(9)               [   ]    Describe Compensation exclusion(s):
                                                                                                                                                  

[Note: Under Election 11(b)(9), the Employer may: (i) describe Compensation from
the elections available under Elections 11(b)(1) through (8), or a combination
thereof as to a Participant group (e.g., No exclusions as to Division A
Employees and exclude bonus as to Division B Employees); (ii) define the
Contribution Type column headings in a manner which differs from the
"all-inclusive" description in the Note immediately preceding Election 11(b)(1)
(e.g., Elective Deferrals means §125 cafeteria deferrals only OR No exclusions
as to Safe Harbor Contributions and exclude bonus as to Nonelective
Contributions); and/or (iii) describe another exclusion (e.g., Exclude shift
differential pay).]

 

5

--------------------------------------------------------------------------------


 

12.     HOURS OF SERVICE (1.31). The Plan credits Hours of Service for the
following purposes (and to the Employees described in Elections 12(d) or (e)) as
follows (Choose one or more of (a) through (e) as applicable):

              (1)                                     (2)                      
(3)                   (4)

            
All                                                                                   
Allocation

        Purposes                           Eligibility            
Vesting         Conditions

(a)     [X]    Actual Method. See Section
1.31(A)(1).                             [   ]                OR              [  
]                      [X]                  [X]

(b)     [   ]    Equivalency Method:                          (e.g., daily,
             [   ]                OR              [   ]                      [  
]                  [   ]

weekly, etc.). See Section 1.31(A)(2).

(c)     [X]    Elapsed Time Method. See Section 1.31(A)(3).                 [  
]                OR              [X]                      [   ]                 
[   ]

(d)     [   ]    Actual (hourly) and Equivalency (salaried).                   
[   ]                OR              [   ]                      [  
]                  [   ]

Actual Method for hourly paid Employees

and Equivalency Method:                         

(e.g., daily, weekly, etc.) for salaried Employees.

(e)                [   ]    Describe method:
                                                                                                                                                                                             

[Note: Under Election 12(e), the Employer may describe Hours of Service from the
elections available under Elections 12(a) through (d), or a combination thereof
as to a Participant group and/or Contribution Type (e.g., For all purposes,
Actual Method applies to office workers and Equivalency Method applies to truck
drivers).]

 

13.     ELECTIVE SERVICE CREDITING (1.56(C)). The Plan must credit Related
Employer Service under Section 1.23(C) and also must credit certain Predecessor
Employer/Predecessor Plan Service under Section 1.56(B). The Plan also elects
under Section 1.56(C) to credit as Service the following Predecessor Employer
service (Choose one of (a) or (b)):

(a)     [   ]    Not applicable. No elective Predecessor Employer Service
crediting applies.

(b)               [X]    Applies. The Plan credits the specified service with
the following designated Predecessor Employers as Service for the Employer for
the purposes indicated (Choose (1) and (2) as applicable. Complete (3). Choose
(4) if applicable):

[Note: Any elective Service crediting under this Election 13 must be
nondiscriminatory.]

(1)               [   ]    All purposes. Credit Service for all purposes with
Predecessor Employer(s):
                                                                        (insert
as many names as needed).

                                (1)                      
(2)                         (3)

                                                                                
Contribution

                          Eligibility              Vesting              
Allocation

(2)     [X]    Designated purposes. Credit Service with

the following Predecessor Employer(s) for

the designated purpose(s):

a.

Employer:  Koll Company; Koll Management Services, Inc.; Karsten Realty
Advisors                                                                                                                        

 

[X]

[X]

[   ]

b.

Employer:
                                                                                                                                                                                                            

 

[   ]

[   ]

[   ]

c.

Employer:
                                                                                                                                                                                                            

 

[   ]

[   ]

[   ]

(3)               Time period. Under Elections 13(b)(1) or (2), the Plan credits
(Choose one or more of a., b., and c. as applicable):

a.                    [X]            All. All Service under Election(s) 13(b)
  (2)(a)  , regardless of when rendered.

b.                   [   ]            Service after. All Service under
Election(s) 13(b)            , which is or was rendered after:
                                   (specify date).

c.                    [   ]            Service before. All Service under
Election(s) 13(b)            , which is or was rendered before:
                                   (specify date).

 

(4)               [   ]           Describe elective Predecessor Employer Service
crediting:
                                                                                                                                                                                                                                                                                                                                                    
.

 

[Note: Under Election 13(b)(4), the Employer may describe service crediting from
the elections available under Elections 13(b)(1) through (3), or a combination
thereof as to a Participant group and/or Contribution Type (e.g., For all
purposes credit service with X only on/after 1/1/05 OR Credit all service for
all purposes with entities the Employer acquires after 12/31/04 OR Service
crediting for X Company applies only for purposes of Nonelective Contributions
and not for Matching Contributions).]

 

6

--------------------------------------------------------------------------------


 

ARTICLE II

ELIGIBILITY REQUIREMENTS

 

14.              ELIGIBILITY (2.01). To become a Participant in the Plan, an
Eligible Employee must satisfy (Choose one of (a) or (b)):

[Note: If the Employer under a safe harbor plan elects "early" eligibility for
Elective Deferrals (e.g., less than one Year of Service and age 21), but does
not elect early eligibility for any Safe Harbor Contributions, also see Election
30(f).]

(a)                [   ]            No conditions. No eligibility conditions as
to all Contribution Types. Entry is on the Employment Commencement Date (if that
date is also an Entry Date), or if later, upon the next following Plan Entry
Date.

 

[Note: No eligibility conditions apply to Prevailing Wage Contributions unless
the Prevailing Wage Contract provides otherwise. See Section 2.01(D).]

 

(b)               [X]            Conditions. The following eligibility
conditions (either as to all Contribution Types or as to the designated
Contribution Type) (Choose one or more of (1) through (8) as applicable):

[Note: For this Election 14, unless described otherwise in Election 14(b)(8)),
or the context otherwise requires, Elective Deferrals includes Pre-Tax
Deferrals, Roth Elective Deferrals and Employee Contributions, Matching includes
all Matching Contributions (except Safe Harbor Matching Contributions under
Section 3.05(E)(3) and Operational QMACs under Section 3.03(C)(2)) and
Nonelective includes all Nonelective Contributions (except Safe Harbor
Nonelective Contributions under Section 3.05(E)(2) and Operational QNECs under
Section 3.04(C)(2)). Safe Harbor includes Safe Harbor Nonelective and Safe
Harbor Matching Contributions. If the Employer elects more than one Year of
Service as to Additional Matching, the Plan will not satisfy the ACP test safe
harbor. See Section 3.05(F)(3).]

                                         
(1)                                                             
(2)                                               
(3)                                                         
(4)                                                      (5)

                                       
All                                                 
Elective                                                                                                                                                                             
Safe

            Contributions                 Deferrals                  
Matching                       Nonelective              Harbor

(1)               [   ]           None. Entry on the
Employment                                                                                                   
N/A                                                     [  
]                                                 [  
]                                                     [  
]                                                       [   ]

Commencement Date (if that
date                                                                         
(See Election

is also an Entry Date) or if later,
upon                                                                        
14(a))

the next following Plan Entry Date.

(2)               [X]           Age   21   (not to exceed age
21).                                                                                                
[X]                    OR                   [  
]                                                 [  
]                                                     [  
]                                                       [   ]

(3)               [   ]           One Year of Service. See Election
16(a).                                                          [  
]                    OR                   [  
]                                                 [  
]                                                     [  
]                                                       [   ]

(4)               [   ]           Two Years of Service (without an intervening
                             
N/A                                                    
N/A                                             [  
]                                                     [  
]                                                       N/A

Break in Service). 100% vesting is required.

[Note: Two Years of Service does not apply to

Elective Deferrals, Safe Harbor Contributions

or SIMPLE Contributions.]

(5)               [X]             2   month(s) (not exceeding 12
months                                                             
[X]                    OR                   [  
]                                                 [  
]                                                     [  
]                                                       [   ]

for Elective Deferrals, Safe Harbor Contributions

and SIMPLE Contributions and not exceeding 24

months for other contributions). If more than 12

months, 100% vesting is required. Service need

not be continuous (no minimum Hours of Service

required, and is mere passage of time).

(6)               [   ]                       month(s) with at least            
Hours                                   [   ]                   
OR                   [   ]                                                 [  
]                                                     [  
]                                                       [   ]

of Service in each month (not exceeding 12

months for Elective Deferrals, Safe Harbor

Contributions and SIMPLE Contributions and

not exceeding 24 months for other contributions).

If more than 12 months, 100% vesting is required.

If the Employee does not complete the designated

Hours of Service each month during the specified

monthly time period, the Employee is subject to

the one Year of Service (or two Years of Service

if elect more than 12 months) requirement with

1,000 Hours of Service per Year of Service. The

months during which the Employee completes the

specified Hours of Service (Choose one of a. or b.):

a.                    [   ]            Consecutive. Must be consecutive.

b.                   [   ]            Not consecutive. Need not be consecutive.

(7)               [   ]                          Hours of Service within the
                           [   ]                    OR                   [  
]                                                 [  
]                                                     [  
]                                                       [   ]

time period following the Employee's Employment

 

7

--------------------------------------------------------------------------------


 

Commencement Date (not exceeding 12 months for

Elective Deferrals, Safe Harbor Contributions and

SIMPLE Contributions and not exceeding 24 months

for other contributions). If more than 12 months,

100% vesting is required. If the Employee does not

complete the designated Hours of Service during the

specified time period (if any), the Employee is

subject to the one Year of Service (or two Years of

Service if elect more than 12 months) requirement

with 1,000 Hours of Service per Year of Service.

[Note: The Employer may complete the second blank in Election 14(b)(7) with
"N/A" if the Employer wishes to impose an Hour of Service requirement without
specifying a time period within which an Employee must complete the required
Hours of Service.]

(8)               [   ]           Describe eligibility conditions:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

[Note: The Employer may use Election 14(b)(8) to describe different eligibility
conditions as to different Contribution Types or Employee groups (e.g., As to
all Contribution Types, no eligibility requirements for Division A Employees and
one Year of Service as to Division B Employees). The Employer also may elect
different ages for different Contribution Types and/or to specify different
months or Hours of Service requirements under Elections 14(b)(5), (b)(6), or
(b)(7) as to different Contribution Types. Any election must satisfy Code
§410(a).]

 

15.              SPECIAL ELIGIBILITY EFFECTIVE DATE (DUAL ELIGIBILITY)
(2.01(E)). The eligibility conditions of Election 14 (Choose (a) or choose (b)
and (c) as applicable):

 

(a)                [X]            No exceptions. Apply to all Employees.

[Note: Elections 15(b) or (c) may trigger a coverage failure under Code
§410(b).]

(b)               [   ]            Waiver of eligibility conditions for certain
Employees. For all Contribution Types, apply solely to an Eligible Employee
employed or reemployed by the Employer after                          (specify
date). If the Eligible Employee was employed or reemployed by the Employer by
the specified date, the Employee will become a Participant on the latest of: (i)
the Effective Date; (ii) the restated Effective Date; (iii) the Employee's
Employment Commencement Date or Re-Employment Commencement Date; or (iv) on the
date the Employee attains age             (not exceeding age 21).

[Note: If the Employer does not wish to impose an age condition under clause
(iv) as part of the requirements for the eligibility conditions waiver, leave
the age blank.]

(c)                [   ]            Describe special eligibility Effective
Date(s):
                                                                                                                                                                                                                                                                                                                                                                                                                                             

[Note: Under Election 15(c), the Employer may describe special eligibility
Effective Dates as to a Participant group and/or Contribution Type (e.g.,
Eligibility conditions apply only as to Nonelective Contributions and solely as
to the Eligible Employees of Division B who were hired or reemployed by the
Employer after January 1, 2007).]

 

16.              YEAR OF SERVICE - ELIGIBILITY (2.02(A)). (Choose (a), (b), and
(c) as applicable):

[Note: If the Employer under Election 14 elects a one or two Year(s) of Service
condition (including any requirement which defaults to such conditions under
Elections 14(b)(6), (7), and (8)) or elects to apply a Year of Service for
eligibility under any other Adoption Agreement election, the Employer should
complete Election 16. The Employer should not complete Election 16 if it elects
the Elapsed Time Method for eligibility.]

(a)                [   ]            Year of Service. An Employee must complete
            Hour(s) of Service during the relevant Eligibility Computation
Period to receive credit for one Year of Service under Article II. [Note: The
number may not exceed 1,000. If left blank, the requirement is 1,000 Hours of
Service. Under Elections 14(b)(6) and (b)(7) and under Election 14(b)(8) if it
incorporates Elections 14(b)(6) or (7), the number is 1,000 and the Employer
should not supply any other number in the blank.]

(b)               [   ]            Subsequent Eligibility Computation Periods.
After the Initial Eligibility Computation Period described in Section
2.02(C)(2), the Plan measures Subsequent Eligibility Computation Periods as
(Choose one of (1), (2), or (3)):

(1)               [   ]           Plan Year. The Plan Year, beginning with the
Plan Year which includes the first anniversary of the Employee's Employment
Commencement Date.

(2)               [   ]           Anniversary Year. The Anniversary Year,
beginning with the Employee's second Anniversary Year.

(3)               [   ]           Split. The Plan Year as described in Election
16(b)(1) as to:                                    (describe Contribution
Type(s)) and the Anniversary Year as described in Election 16(b)(2) as to:
                                   (describe Contribution Type(s)).

[Note: To maximize delayed entry under a two Years of Service condition for
Nonelective Contributions or Matching Contributions, the Employer should elect
to remain on the Anniversary Year for such contributions.]

(c)                [   ]            Describe:
                                                                                                                                                                                                                                                                                                                                                                                                                                  
 (e.g., Anniversary Year as to Division A and Plan Year as to Division B.)

 

8

--------------------------------------------------------------------------------


 

17.              ENTRY DATE (2.02(D)). Entry Date means the Effective Date and
(Choose one or more of (a) through (f) as applicable):

[Note: For this Election 17, unless described otherwise in Election 17(f),
Elective Deferrals includes Pre-Tax Deferrals, Roth Elective Deferrals and
Employee Contributions, Matching includes all Matching Contributions (except
Operational QMACs under Section 3.03(C)(2)) and Nonelective includes all
Nonelective Contributions (except Operational QNECs under Section 3.04(C)(2)).
Entry as to Prevailing Wage Contributions is on the Employment Commencement Date
unless the Prevailing Wage Contract provides otherwise. See Section 2.02(D).]

                                         
(1)                                                                                                               
(2)                                                                     
(3)                                                          (4)

                                       
All                                                                                                  
Elective

           
Contributions                                                                  
Deferrals                                   Matching                      
Nonelective

(a)                [   ]            Semi-annual. The first day of the first
month                                                                [  
]                                                
OR                                          [  
]                                                                   [  
]                                                       [   ]

and of the seventh month of the Plan Year.

(b)               [   ]            First day of Plan
Year                                                                                                                                                                        
[   ]                                                
OR                                          [  
]                                                                   [  
]                                                       [   ]

(c)                [   ]            First day of each Plan Year
quarter                                                                                                    
[   ]                                                
OR                                          [  
]                                                                   [  
]                                                       [   ]

(d)               [X]            The first day of each
month                                                                                                                                           
[X]                                                
OR                                          [  
]                                                                   [  
]                                                       [   ]

(e)                [   ]            Immediate. Upon Employment Commencement
Date                           [  
]                                                
OR                                          [  
]                                                                   [  
]                                                       [   ]

or if later, upon satisfaction of eligibility conditions.

(f)                 [   ]            Describe Entry Date(s):
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

[Note: Under Election 17(f), the Employer may describe Entry Dates from the
elections available under Elections 17(a) through (e), or a combination thereof
as to a Participant group and/or Contribution Type or may elect additional Entry
Dates (e.g., As to Matching Contributions excluding Additional Matching,
immediate as to Division A Employees and semi-annual as to Division B Employees
OR the earlier of the Plan's semi-annual Entry Dates or the entry dates under
the Employer's medical plan).]

 

18.              PROSPECTIVE/RETROACTIVE ENTRY DATE (2.02(D)). An Employee after
satisfying the eligibility conditions in Election 14 will become a Participant
(unless an Excluded Employee under Election 8) on the Entry Date (if employed on
that date) (Choose one or more of (a) through (f) as applicable):

[Note: Unless otherwise excluded under Election 8, an Employee who remains
employed by the Employer on the relevant date must become a Participant by the
earlier of: (i) the first day of the Plan Year beginning after the date the
Employee completes the age and service requirements of Code §410(a); or (ii) 6
months after the date the Employee completes those requirements. For this
Election 18, unless described otherwise in Election 18(f), Elective Deferrals
includes Pre-Tax Deferrals, Roth Deferrals and Employee Contributions, Matching
includes all Matching Contributions (except Operational QMACs under Section
3.03(C)(2)) and Nonelective includes all Nonelective Contributions, (except
Operational QNECs under Section 3.04(C)(2)).]

                                         
(1)                                                                                                               
(2)                                                                     
(3)                                                          (4)

                                       
All                                                                                                  
Elective

           
Contributions                                                                  
Deferrals                                   Matching                      
Nonelective

(a)                [X]            Immediately following or coincident with the
date                                 
[X]                                                
OR                                          [  
]                                                                   [  
]                                                       [   ]

the Employee completes the eligibility conditions.

(b)               [   ]            Immediately following the date the
Employee                                                              [  
]                                                
OR                                          [  
]                                                                   [  
]                                                       [   ]

completes the eligibility conditions.

(c)                [   ]            Immediately preceding or coincident with the
date                              
N/A                                            
                                                           
N/A                                                               [  
]                                                       [   ]

the Employee completes the eligibility conditions.

(d)               [   ]            Immediately preceding the date the
Employee                                                          
N/A                                                                                                        
N/A                                                               [  
]                                                       [   ]

completes the eligibility conditions.

(e)                [   ]            Nearest the date the Employee completes
the                                                                     
N/A                                            
                                                           
N/A                                                               [  
]                                                       [   ]

eligibility conditions.

(f)                 [   ]            Describe retroactive/prospective entry
relative to Entry Date:
                                                                                                                                                                                                                                                                                                                                                     

[Note: Under Election 18(f), the Employer may describe the timing of entry
relative to an Entry Date from the elections available under Elections 18(a)
through (e), or a combination thereof as to a Participant group and/or
Contribution Type (e.g., As to Matching Contributions excluding Additional
Matching nearest as to Division A Employees and immediately following as to
Division B Employees).]

 

19.              BREAK IN SERVICE – PARTICIPATION (2.03). The one year hold-out
rule described in Section 2.03(C) (Choose one of (a), (b), or (c)):

(a)                [X]            Does not apply.

(b)                                  [   ]                              
Applies. Applies to the Plan and to all Participants.

 

9

--------------------------------------------------------------------------------


 

(c)                [   ]            Limited application. Applies to the Plan,
but only to a Participant who has incurred a Severance from Employment.

[Note: The Plan does not apply the rule of parity under Code §410(a)(5)(D)
unless the Employer in Appendix B specifies otherwise. See Section 2.03(D).]

 

ARTICLE III

PLAN CONTRIBUTIONS AND FORFEITURES

 

20.              ELECTIVE DEFERRAL LIMITATIONS (3.02(A)). The following
limitations apply to Elective Deferrals under Elections 6(a) and 6(b), which are
in addition to those limitations imposed under the basic plan document (Choose
(a) or choose (b) and (c) as applicable):

(a)                [X]            None. No additional Plan imposed limits.

[Note: The Employer under Election 20 may not impose a lower deferral limit
applicable only to Catch-Up Eligible Participants and the Employer's elections
must be nondiscriminatory. The elected limits apply to Pre-Tax Deferrals and to
Roth Deferrals unless described otherwise. Under a safe harbor plan: (i) NHCEs
must be able to defer enough to receive the maximum Safe Harbor Matching and
Additional Matching Contribution under the plan and must be permitted to defer
any lesser amount; and (ii) the Employer may limit Elective Deferrals to a whole
percentage of Compensation or to a whole dollar amount. See Section 1.54(C) as
to administrative limitations on Elective Deferrals.]

(b)               [   ]            Additional Plan limit(s). (Choose (1) and (2)
as applicable. Complete (3) if (1) or (2) is chosen):

(1)               [   ]           Maximum deferral amount. A Participant's
Elective Deferrals may not exceed:                                             
(specify dollar amount or percentage of Compensation).

(2)               [   ]           Minimum deferral amount. A Participant's
Elective Deferrals may not be less than:
                                             (specify dollar amount or
percentage of Compensation).

(3)               Application of limitations. The Election 20(b)(1) and (2)
limitations apply based on Elective Deferral Compensation described in Elections
9 – 11. If the Employer elects Plan Year/Participation Compensation under column
(1) and in Election 10 elects Participating Compensation, in the Plan Years
commencing after an Employee becomes a Participant, apply the elected minimum or
maximum limitations to the Plan Year. Apply the elected limitation based on such
Compensation during the designated time period and only to HCEs as elected
below. (Choose a. or choose b. and c. as applicable. Under each of a., b. or c.
choose one of (1) or (2). Choose (3) if applicable):

                                                                                                                                                                                                                                                                                                                                                                
(1)                                                                                                         
(2)                                                                                                         
(3)

                                                                                                                                                                                                                                                                                                           
Plan Year/Participating                        Payroll
period                                                        HCEs only

                                                                                                                                                                                                                                                                                                                                  
Compensation

a.                    [   ]            Both. Both
limits                                                                                                                                                         
[  
]                                                                                                      
[  
]                                                                                                      
[   ]

under Elections 20(b)(1) and (2).

b.                   [   ]            Maximum limit. The
maximum                                                                                   
[  
]                                                                                                      
[  
]                                                                                                      
[   ]

amount limit under Election 20(b)(1).

c.                    [   ]            Minimum limit. The
minimum                                                                                       
[  
]                                                                                                      
[  
]                                                                                                      
[   ]

amount limit under Election 20(b)(2).

(c)                [   ]            Describe Elective Deferral limitation(s):
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  

[Note: Under Election 20(c), the Employer: (i) may describe limitations on
Elective Deferrals from the elections available under Elections 20(a) and (b) or
a combination thereof as to a Participant group (e.g., No limit applies to
Division A Employees. Division B Employees may not defer in excess of 10% of
Plan Year Compensation); (ii) may elect a different time period to which the
limitations apply; and/or (iii) may apply a different limitation to Pre-Tax
Deferrals and to Roth Deferrals.]

 

21.              AUTOMATIC DEFERRAL (3.02(B)). The Automatic Deferral provisions
of Section 3.02(B) (Choose one of (a) or (b)):

(a)                [X]            Do not apply.

(b)               [   ]            Apply. The Automatic Deferral Effective Date
is:                          (specify date). (Complete (1), (2), and (3). Choose
(4) as applicable):

(1)               Automatic Deferral Amount. The Employer, as to each
Participant affected, will withhold as the Automatic Deferral Amount,         
  % from the Participant's Compensation each payroll period unless the
Participant makes a Contrary Election.

(2)               Participants affected. The Automatic Deferral applies to
(Choose one of a., b., c., or d.):

a.                    [   ]            All Participants. All Participants,
regardless of any prior Salary Reduction Agreement, unless and until they make a
Contrary Election after the Automatic Deferral Effective Date.

b.                   [   ]            Election of at least Automatic Deferral
amount. All Participants, except those who have in effect a Salary Reduction
Agreement on the Automatic Deferral Effective Date provided that the Elective
Deferral amount under the Agreement is at least equal to the Automatic Deferral
Amount.

 

10

--------------------------------------------------------------------------------


 

c.                    [   ]            No existing Salary Reduction Agreement.
All Participants, except those who have in effect a Salary Reduction Agreement
on the Automatic Deferral Effective Date regardless of the Elective Deferral
amount under the Agreement.

d.                   [   ]            New Participants. Each Employee whose
Entry Date is on or following the Automatic Deferral Effective Date.

(3)               Scheduled increases. The Automatic Deferral Amount will or
will not increase (as a percentage of Compensation) in Plan Years following the
Plan Year containing the Automatic Deferral Effective Date (or, if later, the
Plan Year in which the Automatic Deferral first applies to a Participant) as
follows (Choose one of a., b., or c.):

a.                    [   ]            No scheduled increase. The Automatic
Deferral Amount applies in all Plan Years.

b.                   [   ]            Scheduled increase. The Automatic Deferral
Amount will increase as follows:

Plan Year of application to a
Participant                                                               
Automatic Deferral Amount

                                                                                                               
1                                                                                                                                                                                                                      
3%

                                                                                                               
2                                                                                                                                                                                                                      
3%

                                                                                                               
3                                                                                                                                                                                                                      
4%

                                                                                                               
4                                                                                                                                                                                                                      
5%

                                                                               5
and
thereafter                                                                                                                                                                                    
6%

c.                    [   ]            Other scheduled increase. The Automatic
Deferral Amount will increase as follows:

Plan Year of application to a
Participant                                                               
Automatic Deferral Amount

                                                                                                  
        
                                                                                                                                                                                             
           %

                                                                                                  
        
                                                                                                                                                                                             
           %

                                                                                                  
        
                                                                                                                                                                                             
           %

                                                                                                  
        
                                                                                                                                                                                             
           %

                                                                                                  
        
                                                                                                                                                                                             
           %

                                                                                                  
        
                                                                                                                                                                                             
           %

                                                                                                  
        
                                                                                                                                                                                             
           %

 

(4)               [   ]           Describe Automatic Deferral:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

[Note: Under Election 21(b)(4), the Employer may describe Automatic Deferral
provisions from the elections available under Election 21 and/or a combination
thereof as to a Participant group (e.g., Automatic Deferrals do not apply to
Division A Employees. All Division B Employee/Participants are subject to an
Automatic Deferral Amount equal to 3% of Compensation effective as of January 1,
2008).]

 

22.              CODA (3.02(C)). The CODA provisions of Section 3.02(C) (Choose
one of (a) or (b)):

 

(a)                [X]            Do not apply.

(b)               [   ]            Apply. For each Plan Year for which the
Employer makes a designated CODA contribution under Section 3.02(C), a
Participant may elect to receive directly in cash not more than the following
portion (or, if less, the Elective Deferral Limit) of his/her proportionate
share of that CODA contribution (Choose one of (1) or (2)):

(1)               [   ]           All or any portion.

(2)               [   ]                      %

 

23.              CATCH-UP DEFERRALS (3.02(D)). A Catch-Up Eligible Participant
(Choose one of (a) or (b)):

(a)                [X]            Permitted. May make Catch-Up Deferrals to the
Plan.

(b)               [   ]            Not Permitted. May not make Catch-Up
Deferrals to the Plan.

 

24.              MATCHING CONTRIBUTIONS (EXCLUDING SAFE HARBOR MATCH AND
ADDITIONAL MATCH UNDER SECTION 3.05) (3.03(A)). The Employer Matching
Contributions under Election 6(c) are subject to the following additional
elections regarding type (discretionary/fixed), rate/amount, limitations and
time period (collectively, such elections are "the matching formula") and the
allocation of Matching Contributions is subject to Section 3.06 except as
otherwise provided (Choose one or more of (a) through (g) as applicable; then,
for the elected match, complete (1), (2), and/or (3) as applicable. If the
Employer completes (2) or (3), also complete one of (4), (5), or (6)):

[Note: If the Employer wishes to make any Matching Contributions that satisfy
the ADP or ACP safe harbor, the Employer should make these Elections under
Election 30, and not under this Election 24.]

 

11

--------------------------------------------------------------------------------


 

 

 

(1)

 

Match

Rate/Amt

[$/% of Elective Deferrals]

(2)

Limit on Deferrals Matched

[$/% of Compensation]

(3)

 

Limit on Match Amount

[$/% of Compensation]

(4)

 

Apply limit(s) per Plan Year ["true-up"]

(5)

Apply limit(s) per  payroll period [no "true-up"]

(6)

Apply limit(s) per designated time period [no "true-up"]

(a)                [   ]            Discretionary – see Section 1.34(B) (The
Employer may, but is not required to complete (a)(1)-(6). See the "Note"
following Election 24.)

______

______

______

[   ]

[   ]

[   ] ______

 

(b)               [X]            Fixed – uniform rate/amount

  25 percent  

  6 percent  

______

[   ]

[X]

[   ] ______

(c)                [   ]            Fixed – tiered

Elective

Deferral %

           %

           %

           %

           %

Matching

Rate

           %

           %

           %

           %

______

______

[   ]

[   ]

[   ] ______

 

(d)               [   ]            Fixed – Years of Service

Years

of Service

           

           

           

           

Matching

Rate

           %

           %

           %

           %

______

______

[   ]

[   ]

[   ] ______

(1)               "Years of Service" under this Election 24(d) means (Choose one
of a. or b.):

a.                    [   ]            Eligibility. Years of Service for
eligibility in Election 16.

b.                   [   ]            Vesting. Years of Service for vesting in
Elections 42 and 43.

(e)                [   ]            Fixed – multiple formulas

Formula 1:                      

______

______

[   ]

[   ]

[   ] ______

 

Formula 2:                      

______

______

[   ]

[   ]

[   ] ______

 

Formula 3:                      

______

______

[   ]

[   ]

[   ] ______

(f)                 [X]            Related and Participating Employers. If any
Related and Participating Employers contribute Matching Contributions to the
Plan, the following apply (Complete (1) and (2)):

(1)               Matching formula. The matching formula for the Participating
Employer(s) (Choose one of a. or b.):

a.                    [X]            All the same. Is (are) the same as for the
Signatory Employer under this Election 24.

b.                   [   ]            At least one different. Is (are) as
follows:
                                                                                                                                                                                               
.

(2)               Allocation sharing. The Plan Administrator will allocate the
Matching Contributions made by the Signatory Employer and by any Participating
Employer (Choose one of a. or b.):

a.                    [   ]            Employer by Employer. Only to the
Participants directly employed by the contributing Employer.

b.                   [X]            Across Employer lines. To all Participants
regardless of which Employer directly employs them and regardless of whether
their direct Employer made Matching Contributions for the Plan Year.

[Note: The Employer should not elect 24(f) unless there are Related Employers
which are also Participating Employers. See Section 1.23(D).]

 

12

--------------------------------------------------------------------------------


 

(g)               [   ]            Describe:
                                                                                                                                                                                                                                                                                                                                                                                                                                  
 (e.g., A Discretionary Matching Contribution applies to Division A
Participants. A Fixed Matching Contribution equal to 50% of Elective Deferrals
not exceeding 6% of Plan Year Compensation applies to Division B Participants.)

[Note: See Section 1.34(A) as to Fixed Matching Contributions. A Participant's
Elective Deferral percentage is equal to the Participant's Elective Deferrals
divided by his/her Compensation. The matching rate/amount is the specified
rate/amount of match for the corresponding Elective Deferral amount/percentage.
Any Matching Contributions apply to Pre-Tax Deferrals and to Roth Deferrals
unless described otherwise in Election 24(g). Matching Contributions for
nondiscrimination testing purposes are subject to the targeting limitations. See
Section 4.10(D). The Employer under Election 24(a) in its discretion may
determine the amount of a Discretionary Matching Contribution and the matching
contribution formula. Alternatively, the Employer in Election 24(a) may specify
the Discretionary Matching Contribution formula.]

 

25.              QMAC (PLAN-DESIGNATED) (3.03(C)(1)). The following provisions
apply regarding Plan-Designated QMACs (Choose one of (a) or (b)):

[Note: Regardless of its elections under this Election 25, the Employer under
Section 3.03(C)(2) may elect for any Plan Year where the Plan is using Current
Year Testing to make Operational QMACs which the Plan Administrator will
allocate only to NHCEs for purposes of correction of an ADP or ACP test
failure.]

(a)                [X]            Not applicable. There are no Plan-Designated
QMACs.

(b)               [   ]            Applies. There are Plan-Designated QMACs to
which the following provisions apply (Complete (1) and (2)):

(1)               Matching Contributions affected. The following Matching
Contributions (as allocated to the designated allocation group under Election
25(b)(2)) are Plan-Designated QMACs (Choose one of a. or b.):

a.                    [   ]            All. All Matching Contributions.

b.                   [   ]            Designated. Only the following Matching
Contributions under Election 24:
                                                                                                                                                                                                   
.

(2)               Allocation Group. Subject to Section 3.06, allocate the
Plan-Designated QMAC (Choose one of a. or b.):

a.                    [   ]            NHCEs only. Only to NHCEs who make
Elective Deferrals subject to the Plan-Designated QMAC.

b.                   [   ]            All Participants. To all Participants who
make Elective Deferrals subject to the Plan-Designated QMAC.

The Plan Administrator will allocate all other Matching Contributions as Regular
Matching Contributions under Section 3.03(B), except as provided in Sections
3.03(C)(2) or 3.05.

[Note: See Section 4.10(D) as to targeting limitations applicable to QMAC
nondiscrimination testing.]

 

26.              MATCHING CATCH-UP DEFERRALS (3.03(D)). If a Participant makes a
Catch-Up Deferral, the Employer (Choose one of (a) or (b)):

(a)                [   ]            Match. Will apply to the Catch-Up Deferral
(Choose one of (1) or (2)):

(1)               [   ]           All. All Matching Contributions.

(2)               [   ]           Designated. The following Matching
Contributions in Election 24:
                                                                                                                                                                                                                                                         
.

(b)               [X]            No Match. Will not match any Catch-Up
Deferrals.

[Note: Election 26 does not apply to a safe harbor 401(k) plan unless the
Employer will apply the ACP test. See Elections 37(a)(2)b. and 37(a)(2)c.(ii).
In this case, Election 26 applies only to Additional Matching, if any. A safe
harbor 401(k) Plan will apply the Basic Match or Enhanced Match to Catch-Up
Deferrals. If the Employer elects to apply the ACP test safe harbor under
Election 37(a)(2)a. or 37(a)(2)c.(i), Election 26 does not apply and the Plan
also will apply any Additional Match to Catch-Up Deferrals.]

 

27.              NONELECTIVE CONTRIBUTIONS (TYPE/AMOUNT) INCLUDING PREVAILING
WAGE CONTRIBUTIONS (3.04(A)). The Employer Nonelective Contributions under
Election 6(d) are subject to the following additional elections as to type and
amount (Choose one or more of (a) through (e) as applicable):

(a)                [X]            Discretionary. An amount the Employer in its
sole discretion may determine.

(b)               [   ]            Fixed. (Choose one or more of (1), (2), and
(3) as applicable):

(1)               [   ]           Uniform %.            % of each Participant's
Compensation, per                          (e.g., Plan Year, month).

(2)               [   ]           Fixed dollar amount. $           , per
                         (e.g., Plan Year, month, HOS, per Participant per
month).

(3)               [   ]           Describe:
                                                                                                                                                                                                                                                                                                                                                                                                      
 (specify time period, e.g., per Plan Year quarter. If not specified, the time
period is the Plan Year).

[Note: The Employer under Election 27(b)(3) may specify any Fixed Nonelective
Contribution formula not described under Elections 27(b)(1) or (2) (e.g., For
each Plan Year, 2% of net profits exceeding $50,000) and/or the Employer may
describe different Fixed Nonelective Contributions as applicable to different
Participant groups (e.g., A Fixed Nonelective Contribution equal to 5% of Plan
Year

 

13

--------------------------------------------------------------------------------


 

Compensation applies to Division A Participants and a Fixed Nonelective
Contribution equal to $500 per Participant each Plan Year applies to Division B
Participants).]

(c)                [   ]            Prevailing Wage Contribution. The Prevailing
Wage Contribution amount(s) specified for the Plan Year or other applicable
period in the Employer's Prevailing Wage Contract(s). The Employer will make a
Prevailing Wage Contribution only to Participants covered by the Contract and
only as to Compensation paid under the Contract. If the Participant accrues an
allocation of Employer Contributions (including forfeitures) under the Plan or
any other Employer plan in addition to the Prevailing Wage Contribution, the
Plan Administrator will (Choose one of (1) or (2)):

(1)               [   ]           No offset. Not reduce the Participant's
Employer Contribution allocation by the amount of the Prevailing Wage
Contribution.

(2)               [   ]           Offset. Reduce the Participant's Employer
Contribution allocation by the amount of the Prevailing Wage Contribution.

(d)               [X]            Related and Participating Employers. If any
Related and Participating Employers contribute Nonelective Contributions to the
Plan, the contribution formula(s) (Choose one of (1) or (2)):

(1)               [X]           All the same. Is (are) the same as for the
Signatory Employer under this Election 27.

(2)               [   ]           At least one different. Is (are) as follows:
                                                                                                                                                                            
.

[Note: The Employer should not elect 27(d) unless there are Related Employers
which are also Participating Employers. See Section 1.23(D). The Employer
electing 27(d) also must complete Election 28(g) as to the allocation methods
which apply to the Participating Employers.]

(e)                [   ]            Describe:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

[Note: Under Election 27(e), the Employer may describe the amount and type of
Nonelective Contributions from the elections available under Election 27 and/or
a combination thereof as to a Participant group (e.g., A Discretionary
Nonelective Contribution applies to Division A Employees. A Fixed Nonelective
Contribution equal to 5% of Plan Year Compensation applies to Division B
Employees).]

 

28.              NONELECTIVE CONTRIBUTION ALLOCATION (3.04(B)). The Plan
Administrator, subject to Section 3.06, will allocate to each Participant any
Nonelective Contribution (excluding QNECs) under the following contribution
allocation formula (Choose one or more of (a) through (h) as applicable):

(a)                [X]            Pro rata. As a uniform percentage of
Participant Compensation.

(b)               [   ]            Permitted disparity. In accordance with the
permitted disparity allocation provisions of Section 3.04(B)(2), under which the
following permitted disparity formula and definition of "Excess Compensation"
apply (Complete (1) and (2)):

(1)               Formula (Choose one of a. or b.):

a.                    [   ]            Two-tiered.

b.                   [   ]            Four-tiered.

(2)               Excess Compensation. For purposes of Section 3.04(B)(2),
"Excess Compensation" means Compensation in excess of (Choose one of a. or b.):

a.                    [   ]            Percentage amount.            % (not
exceeding 100%) of the taxable wage base in effect on the first day of the Plan
Year, rounded to the next highest $            (not exceeding the taxable wage
base).

b.                   [   ]            Dollar amount. The following amount:
$            (not exceeding the taxable wage base in effect on the first day of
the Plan Year).

(c)                [   ]            Incorporation of contribution formula. The
Plan Administrator will allocate any Fixed Nonelective Contribution under
Elections 27(b), 27(d) or 27(e), or any Prevailing Wage Contribution under
Election 27(c), in accordance with the contribution formula the Employer adopts
under those Elections.

(d)               [   ]            Classifications of Participants. In
accordance with the classifications allocation provisions of Section 3.04(B)(3).
The classifications are (Choose one of (1), (2), or (3)):

[Note: Typically, the Employer would elect 28(d) where it intends to satisfy
nondiscrimination requirements using "cross-testing" under Treas. Reg.
§1.401(a)(4)-8. However, choosing this election does not necessarily require
application of cross-testing and the Plan may be able to satisfy
nondiscrimination as to its classification-based allocations by testing
allocation rates.]

(1)               [   ]           Each in own classification. Each Participant
constitutes a separate classification.

(2)               [   ]           NHCEs/HCEs. Nonhighly Compensated
Employee/Participants and Highly Compensated Employee/Participants.

(3)               [   ]           Describe the classifications:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  

 

14

--------------------------------------------------------------------------------


 

[Note: Any classifications under Election 28(d) must result in a definitely
determinable allocation under Treas. Reg. §1.401-1(b)(1)(ii) and must constitute
a reasonable classification within the meaning of Treas. Reg. §1.410(b)-4(b).
The number of allocation rates is subject to the limitations in Section
3.04(B)(3)(b). Standard interest and mortality assumptions under Treas. Reg.
§1.401(a)(4)-12 apply. In the case of a self-employed Participant, the
requirements of Treas. Reg. §1.401(k)-1(a)(6) apply and the allocation method
should not result in a cash or deferred election for the self-employed
Participant. The Employer by the due date of its tax return (including
extensions) must advise the Plan Administrator or Trustee in writing as to the
allocation rate applicable to each Participant under Election 28(d)(1) or
applicable to each classification under Elections 28(d)(2) or (3) for the
allocation Plan Year. Under Election 28(d)(1), the Employer may decide from year
to year the classification (allocation rate) applicable to each Participant,
without the need to amend the Plan to change the classification.]

(e)                [   ]    Age-based. In accordance with the age-based
allocation provisions of Section 3.04(B)(5). The Plan Administrator will use the
Actuarial Factors based on the following assumptions (Complete both (1) and
(2)):

(1)     Interest rate. (Choose one of a., b., or c.):

a.       [   ]    7.5%                 b.       [   ]    8.0%                
c.       [   ]    8.5%

(2)     Mortality table. (Choose one of a. or b.):

a.                    [   ]    UP-1984. See Appendix D.

b.                   [   ]    Alternative:
                                             (Specify 1983 GAM, 1983 IAM, 1971
GAM or 1971 IAM and attach applicable tables using such mortality table and the
specified interest rate as replacement Appendix D.)

(f)                 [   ]    Uniform points. In accordance with the uniform
points allocation provisions of Section 3.04(B)(6). Under the uniform points
allocation formula, a Participant receives (Choose one or both of (1) and (2).
Choose (3) if applicable):

(1)               [   ]    Years of Service.                          point(s)
for each Year of Service. The maximum number of Years of Service counted for
points is                         .

"Year of Service" under this Election 28(f) means (Choose one of a. or b.):

a.                    [   ]    Eligibility. Years of Service for eligibility in
Election 16.

b.                   [   ]    Vesting. Years of Service for vesting in Elections
42 and 43.

[Note: A Year of Service must satisfy Treas. Reg. §1.401(a)(4)-11(d)(3) for the
uniform points allocation to qualify as a safe harbor allocation under Treas.
Reg. §1.401(a)(4)-2(b)(3).]

(2)               [   ]    Age.                          point(s) for each year
of age attained during the Plan Year.

(3)               [   ]    Compensation.                          point(s) for
each $             (not to exceed $200) increment of Plan Year Compensation.

(g)                [X]    Related and Participating Employers. If any Related
and Participating Employers contribute Nonelective Contributions to the Plan,
the Plan Administrator will allocate the Nonelective Contributions made by the
Participating Employer(s) under Election 27(d) (Complete (1) and (2)):

(1)               Allocation Method. (Choose one of a. or b.):

a.                    [X]    All the same. Using the same allocation method as
applies to the Signatory Employer under this Election 28.

b.                   [   ]    At least one different. Under the following
allocation method(s):
                                                                             .

(2)               Allocation sharing. The Plan Administrator will allocate the
Nonelective Contributions made by the Signatory Employer and by any
Participating Employer (Choose one of a. or b.):

a.                    [   ]    Employer by Employer. Only to the Participants
directly employed by the contributing Employer.

b.                   [X]    Across Employer lines. To all Participants
regardless of which Employer directly employs them and regardless of whether
their direct Employer made Nonelective Contributions for the Plan Year.

[Note: The Employer should not elect 28(g) unless there are Related Employers
which are also Participating Employers. See Section 1.23(D) and Election 27(d).
If the Employer elects 28(g)(2)a., the Employer should also elect 11(b)(8)b., to
disregard the Compensation paid by "Y" Participating Employer in determining the
allocation of the "X" Participating Employer contribution to a Participant (and
vice versa) who receives Compensation from both X and Y. If the Employer elects
28(g)(2)b., the Employer should not elect 11(b)(8)b. Election 28(g)(2)a. does
not apply to Safe Harbor Nonelective Contributions.]

(h)               [   ]    Describe:
                                                                                                                                                                                        
 (e.g., Pro rata as to Division A Participants and Permitted Disparity
(two-tiered at 100% of the SSTWB) as to Division B Participants.)

 

15

--------------------------------------------------------------------------------


 

29.     QNEC (PLAN-DESIGNATED) (3.04(C)(1)). The following provisions apply
regarding Plan-Designated QNECs (Choose one of (a) or (b)):

[Note: Regardless of its elections under this Election 29, the Employer under
Section 3.04(C)(2) may elect for any Plan Year where the Plan is using Current
Year Testing to make Operational QNECs which the Plan Administrator will
allocate only to NHCEs for purposes of correction of an ADP or ACP test
failure.]

(a)                [   ]    Not applicable. There are no Plan-Designated QNECs.

(b)               [X]    Applies. There are Plan-Designated QNECs to which the
following provisions apply (Complete (1), (2), and (3)):

(1)               Nonelective Contributions affected. The following Nonelective
Contributions (as allocated to the designated allocation group under Election
29(b)(2)) are Plan-Designated QNECs (Choose one of a. or b.):

a.                    [   ]    All. All Nonelective Contributions.

b.                   [X]    Designated. Only the following Nonelective
Contributions under Election 27:  An amount the Employer in its sole discretion
may determine up to the full amount of the Discretionary Nonelective
Contribution under Election 27(a).          .

(2)               Allocation Group. Subject to Section 3.06, allocate the
Plan-Designated QNEC (Choose one of a. or b.):

a.                    [X]    NHCEs only. Only to NHCEs under the method elected
in Election 29(b)(3).

b.                   [   ]    All Participants. To all Participants under the
method elected in Election 29(b)(3).

(3)               Allocation Method. The Plan Administrator will allocate a
Plan-Designated QNEC using the following method (Choose one of a., b., c., or
d.):

a.                    [X]    Pro rata.

b.                   [   ]    Flat dollar.

 

c.                    [   ]    Reverse. See Section 3.04(C)(3).

d.                   [   ]    Describe:
                                                                                                                                                                     

[Note: Any allocation method the Employer elects under Election 29(b)(3)d. must
be definitely determinable. See Section 4.10(D) as to targeting limitations
applicable to QNEC nondiscrimination testing.]

 

30.     SAFE HARBOR 401(k) PLAN (SAFE HARBOR CONTRIBUTIONS/ADDITIONAL MATCHING
CONTRIBUTIONS) (3.05). The Employer under Election 6(e) will (or in the case of
the Safe Harbor Nonelective Contribution may) contribute the following Safe
Harbor Contributions described in Section 3.05(E) and will or may contribute
Additional Matching Contributions described in Section 3.05(F) (Choose one of
(a), (b), (c), or (d) when and as applicable. Complete (e) and (h). Choose (f),
(g), and (i) as applicable):

(a)                [   ]    Safe Harbor Nonelective Contribution. The Safe
Harbor Nonelective Contribution equals            % of a Participant's
Compensation [Note: The amount in the blank must be at least 3%. The Safe Harbor
Nonelective Contribution applies toward (offsets) most other Employer
Nonelective Contributions. See Section 3.05(E)(11).]

(b)               [   ]    Safe Harbor Nonelective Contribution/delayed
year-by-year election (maybe and supplemental notices). In connection with the
Employer's provision of the maybe notice under Section 3.05(I)(1), the Employer
elects into safe harbor status by giving the supplemental notice and by making
this Election 30(b) to provide for a Safe Harbor Nonelective Contribution equal
to            % (specify amount at least equal to 3%) of a Participant's
Compensation. This Election 30(b) and safe harbor status applies for the Plan
Year ending:                                              (specify Plan Year
end), which is the Plan Year to which the Employer's maybe and supplemental
notices apply.

[Note: If the Employer makes a delayed election into safe harbor status under
Section 3.05(I)(1), the Employer must amend the Plan to provide for a Safe
Harbor Nonelective Contribution equal to at least 3% of each Participant's
Compensation. The Employer may make this amendment by substitute Adoption
Agreement page (electing Election 30(b)) or by another form of amendment under
Section 11.02(B). An Employer using the maybe notice should not elect a Safe
Harbor Nonelective Contribution under Election 30(a) unless the Employer intends
to continue safe harbor status under this election in the subsequent Plan Year.
By making its amendment into safe harbor status under Election 30(b), the
Employer avoids the need to further amend the Plan if the Employer is not
certain that it will apply the safe harbor in the subsequent Plan Year. By
contrast, an Employer which gave the maybe notice and has decided to make the
Safe Harbor Nonelective Contribution for that year and for future years should
use Election 30(a). The Employer only elects 30(a) and should not elect 30(b) if
prior to the Plan Year the Employer unequivocally decides to elect safe harbor
status for the Plan Year and provides a safe harbor notice consistent with this
election rather than giving the maybe notice. If the Employer gives the maybe
notice and the Employer will or may make Matching Contributions, the Employer
should elect Additional Matching under Election 30(h)(and should not elect
Matching Contributions under Election 24) if it wishes to avoid ACP testing.]

 

16

--------------------------------------------------------------------------------


 

(c)                [   ]    Basic Matching Contribution. A Matching Contribution
equal to 100% of each Participant's Elective Deferrals not exceeding 3% of the
Participant's Compensation, plus 50% of each Participant's Elective Deferrals in
excess of 3% but not in excess of 5% of the Participant's Compensation. See
Sections 1.34(E) and 3.05(E)(4). (Complete (1)):

(1)               Time period. For purposes of this Election 30(c),
"Compensation" and "Elective Deferrals" mean Compensation and Elective Deferrals
for:                                             . [Note: The Employer must
complete the blank line with the applicable time period for computing the Basic
Match, such as "each payroll period," "each calendar month," "each Plan Year
quarter" or "the Plan Year."]

(d)               [   ]    Enhanced Matching Contribution. See Sections 1.34(F)
and 3.05(E)(5). (Choose one of (1) or (2) and complete (3) for any election):

(1)               [   ]    Uniform percentage. A Matching Contribution equal to
           % of each Participant's Elective Deferrals but not as to Elective
Deferrals exceeding            % of the Participant's Compensation.

(2)               [   ]    Tiered formula. A Matching Contribution equal to the
specified matching rate for the corresponding level of each Participant's
Elective Deferral percentage. A Participant's Elective Deferral percentage is
equal to the Participant's Elective Deferrals divided by his/her Compensation.

Elective Deferral Percentage                                           Matching
Rate

           %                                                             
           %

           %                                                             
           %

           %                                                             
           %

(3)               Time period. For purposes of this Election 30(d),
"Compensation" and "Elective Deferrals" mean Compensation and Elective Deferrals
for:                                             . [Note: The Employer must
complete the blank line with the applicable time period for computing the
Enhanced Match, such as "each payroll period," "each calendar month," "each Plan
Year quarter" or "the Plan Year."]

[Note: The matching rate may not increase as the Elective Deferral percentage
increases and the Enhanced Matching formula otherwise must satisfy the
requirements of Code §§401(k)(12)(B)(ii) and (iii). If the Employer elects to
satisfy the ACP safe harbor under Election 37(a)(2)a., the Employer also must
limit Elective Deferrals taken into account for the Enhanced Matching
Contribution to a maximum of 6% of Plan Year Compensation.]

(e)                Participants who will receive Safe Harbor Contributions. The
allocation of Safe Harbor Contributions (Choose one of (1), (2), or (3)):

(1)               [   ]    Applies to all Participants. Applies to all
Participants except as may be limited under Election 30(f).

(2)               [   ]    NHCEs only. Is limited to NHCE Participants only and
may be limited further under Election 30(f). No HCE will receive a Safe Harbor
Contribution allocation.

(3)               [   ]    NHCEs and designated HCEs. Is limited to NHCE
Participants and to the following HCE Participants and may be limited further
under Election 30(f):
                                                                                                                                                                          
.

[Note: Any HCE allocation group the Employer describes under Election 30(e)(3)
must be definitely determinable. (e.g., Division "A" HCEs OR HCEs who own more
than 5% of the Employer without regard to attribution rules).]

(f)                 [   ]    Early Elective Deferrals/delay of Safe Harbor
Contribution. The Employer may elect this Election 30(f) only if the Employer in
Election 14 elects eligibility requirements for Elective Deferrals of less than
age 21 and one Year of Service but elects age 21 and one Year of Service for
Safe Harbor Matching or for Safe Harbor Nonelective Contributions. The Employer
under this Election 30(f) limits the allocation of any Safe Harbor Contribution
under Election 30 for a Plan Year to those Participants: (i) who have attained
age 21; (ii) who have completed one Year of Service; and (iii) who the Plan
Administrator in applying the OEE rule described in Section 4.06(C), treats as
benefiting in the disaggregated plan covering the Includible Employees. Those
Participants in the Plan Year whom the Plan Administrator treats as Otherwise
Excludable Employees will not receive any Safe Harbor Contribution allocation
and the Plan Administrator will apply the ADP (and, as applicable the ACP)
test(s) to the disaggregated plan benefiting the Otherwise Excludable Employees.
If the Employer in Election 10(a)(2) has elected "Participating Compensation"
for allocating Elective Deferrals, Nonelective Contributions or Matching
Contributions (as relevant to the allocation under this Election 30 based on the
Contribution Type), the Plan Administrator, in allocating the Safe Harbor
Contribution for the Plan Year in which the Participant crosses over to the
Includible Employees group, will count Compensation and Elective Deferrals only
on and following the Cross-Over Date. See Section 3.05(D).

(g)                [   ]    Another plan. The Employer will make the Safe Harbor
Contribution to the following plan:
                                                      .

(h)               Additional Matching Contributions. See Sections 1.34(G) and
3.05(F). (Choose one of (1) or (2)):

(1)               [   ]    No Additional Matching Contributions. The Employer
will not make any Additional Matching Contributions to its safe harbor Plan.

 

17

--------------------------------------------------------------------------------


 

(2)               [   ]    Additional Matching Contributions. The Employer will
or may make the following Additional Matching Contributions to its safe harbor
Plan. (Choose a. and b. as applicable):

a.                    [   ]    Fixed Additional Matching Contribution. The
following Fixed Additional Matching Contribution (Choose (i) and (ii) as
applicable and complete (iii) for any election):

(i)                  [   ]    Uniform percentage. A Matching Contribution equal
to            % of each Participant's Elective Deferrals but not as to Elective
Deferrals exceeding            % of the Participant's Compensation.

(ii)               [   ]    Tiered formula. A Matching Contribution equal to the
specified matching rate for the corresponding level of each Participant's
Elective Deferral percentage. A Participant's Elective Deferral percentage is
equal to the Participant's Elective Deferrals divided by his/her Compensation.

Elective Deferral Percentage                                           Matching
Rate

           %                                                             
           %

           %                                                             
           %

           %                                                             
           %

(iii)             Time period. For purposes of this Election 30(h)(2)a.,
"Compensation" and "Elective Deferrals" mean Compensation and Elective Deferrals
for:                                                     . [Note: The Employer
must complete the blank line with the applicable time period for computing the
Additional Match, e.g., "each payroll period," "each calendar month," "each Plan
Year quarter" OR "the Plan Year." If the Employer elects a match under both (i)
and (ii) and will apply a different time period to each match, the Employer may
indicate as such in the blank line.]

b.                   [   ]    Discretionary Additional Matching Contribution.
The Employer may make a Discretionary Additional Matching Contribution. If the
Employer makes a Discretionary Matching Contribution, the Discretionary Matching
Contribution will not apply as to Elective Deferrals exceeding            % of
the Participant's Compensation (complete the blank if applicable or leave
blank).

[Note: If the Employer elects to satisfy the ACP safe harbor under Election
37(a)(2)a. or 37(a)(2)c.(i), then as to any and all Matching Contributions,
including Fixed Additional Matching Contributions and Discretionary Additional
Matching Contributions: (i) the matching rate may not increase as the Elective
Deferral percentage increases; (ii) no HCE may be entitled to a greater rate of
match than any NHCE; (iii) the Employer must limit Elective Deferrals taken into
account for the Additional Matching Contributions to a maximum of 6% of Plan
Year Compensation; (iv) the Plan must apply all Matching Contributions to
Catch-Up Deferrals; and (v) in the case of a Discretionary Additional Matching
Contribution, the contribution amount may not exceed 4% of the Participant's
Plan Year Compensation.]

(i)                  [   ]    Multiple Safe Harbor Contributions in
disaggregated Plan. The Employer elects to make different Safe Harbor
Contributions and/or Additional Matching Contributions to disaggregated parts of
its Plan under Treas. Reg. §1.401(k)-1(b)(4) as follows:                
 (Specify contributions for disaggregated plans, e.g., as to Collectively
Bargained Employees a 3% Nonelective Safe Harbor Contribution applies and as to
non-Collectively Bargained Employees, the Basic Matching Contribution applies).

 

31.     ALLOCATION CONDITIONS (3.06(B)/(C)). The Plan does not apply any
allocation conditions to: (i) Elective Deferrals; (ii) Safe Harbor
Contributions; (iii) commencing as of the Final 401(k) Regulations Effective
Date, Additional Matching Contributions which will satisfy the ACP test safe
harbor; (iv) Employee Contributions; (v) Rollover Contributions; (vi) Designated
IRA Contributions; (vii) SIMPLE Contributions; or (viii) Prevailing Wage
Contributions, except as may be required by the Prevailing Wage Contract. To
receive an allocation of Matching Contributions, Nonelective Contributions or
Participant forfeitures, a Participant must satisfy the following allocation
condition(s) (Choose one of (a) or (b). Choose (c) if applicable):

(a)                [   ]    No conditions. No allocation conditions apply to
Matching Contributions, to Nonelective Contributions or to forfeitures.

(b)               [X]    Conditions. The following allocation conditions apply
to the designated Contribution Type and/or forfeitures (Choose one or more of
(1) through (7) as applicable):

[Note: For this Election 31, except as the Employer describes otherwise in
Election 31(b)(7) or as provided in Sections 3.03(C)(2) and 3.04(C)(2) regarding
Operational QMACs and Operational QNECs, Matching includes all Matching
Contributions and Nonelective includes all Nonelective Contributions to which
allocation conditions may apply. The Employer under Election 31(b)(7) may not
impose an Hour of Service condition exceeding 1,000 Hours of Service in a Plan
Year.]

 

18

--------------------------------------------------------------------------------


 

                                                                                                                  
(1)                                   (2)                    
(3)                      (4)

                                                                                                           
Matching,

                                                                                                          
Nonelective

                                                                                                      
and Forfeitures                  Matching         Nonelective     Forfeitures

(1)     [X]   
None.                                                                           
N/A                                 [X]                    [  
]                     [   ]

(See Election

       31(a))

(2)     [X]    501 HOS/terminees (91 consecutive days if             [  
]                OR            [   ]                    [X]                    
[   ]

Elapsed Time). See Section 3.06(B)(1)(b).

(3)     [   ]    Last day of the Plan
Year.                                         [   ]                OR           
[   ]                    [   ]                     [   ]

(4)     [   ]    Last day of the Election 31(c) time period.              [  
]                OR            [   ]                    [  
]                     [   ]

(5)     [   ]    1,000 HOS in the Plan Year (182 consecutive         [  
]                OR            [   ]                    [  
]                     [   ]

days in Plan Year if Elapsed Time).

(6)     [   ]                (specify) HOS within the Election               [  
]                OR            [   ]                    [  
]                     [   ]

31(c) time period, (but not exceeding 1,000 HOS

in a Plan Year).

(7)               [   ]    Describe conditions:
                                                                                                                                                            
 (e.g., Last day of the Plan Year as to Nonelective Contributions for
Participating Employer "A" Participants. No allocation conditions for
Participating Employer "B" Participants).

(c)           [   ]  Time period. Under Section 3.06(C), apply Elections
31(b)(4), (b)(6) or (b)(7) to the specified contributions/forfeitures based on
each (Choose one of (1) through (5)):

(1)     [   ]    Plan
Year                                                                     [  
]                OR            [   ]                    [  
]                     [   ]

(2)     [   ]    Plan Year
quarter                                                       [  
]                OR            [   ]                    [  
]                     [   ]

(3)     [   ]    Calendar
month                                                         [  
]                OR            [   ]                    [  
]                     [   ]

(4)     [   ]    Payroll
period                                                             [  
]                OR            [   ]                    [  
]                     [   ]

(5)               [   ]    Describe time period:
                                                                                                                                                          

[Note: If the Employer elects 31(b)(4) or (b)(6), the Employer must choose (c).
If the Employer elects 31(b)(7), choose (c) if applicable.]

 

32.     ALLOCATION CONDITIONS – APPLICATION/WAIVER/SUSPENSION (3.06(D)/(F)).
Under Section 3.06(D), in the event of Severance from Employment as described
below, apply or do not apply Election 31(b) allocation conditions to the
specified contributions/forfeitures as follows (If the Employer elects 31(b),
the Employer must complete Election 32. Choose one of (a) or (b). Complete (c)):

[Note: For this Election 32, except as the Employer describes otherwise in
Election 31(b)(7) or as provided in Sections 3.03(C)(2) and 3.04(C)(2) regarding
Operational QMACs and Operational QNECs, Matching includes all Matching
Contributions and Nonelective includes all Nonelective Contributions to which
allocation conditions may apply.]

(a)                [X]    Total waiver or application. If a Participant incurs a
Severance from Employment on account of or following death, Disability,
attainment of Normal Retirement Age, or attainment of Early Retirement Age as
specified (Choose one of (1) or (2)):

(1)               [   ]    Do not apply. Do not apply elected allocation
conditions to Matching Contributions, to Nonelective Contributions or to
forfeitures.

(2)     [X]    Apply. Apply elected allocation conditions to Matching
Contributions, to Nonelective Contributions and to forfeitures.

 

19

--------------------------------------------------------------------------------


 

                                                                                                                  
(1)                                   (2)                    
(3)                      (4)

                                                                                                           
Matching,

                                                                                                          
Nonelective

                                                                                                      
and Forfeitures                  Matching         Nonelective     Forfeitures

(b)     [   ]    Application/waiver as to Contribution

Types events. If a Participant incurs a

Severance from Employment, apply allocation

conditions except such conditions are waived if

Severance is on account of or following death,

Disability, attainment of Normal Retirement Age,

or attainment of Early Retirement Age as specified,

and as applied to the specified Contribution

Types/forfeitures (Choose (1), (2), (3) and (4) as

applicable):

(1)     [   ]   
Death                                                                          
[   ]                OR            [   ]                    [  
]                     [   ]

(2)     [   ]   
Disability                                                                    
[   ]                OR            [   ]                    [  
]                     [   ]

(3)     [   ]    Normal Retirement
Age                                            [   ]               
OR            [   ]                    [   ]                     [   ]

(4)     [   ]    Early Retirement
Age                                                [   ]               
OR            [   ]                    [   ]                     [   ]

 

(c)                Suspension. The suspension of allocation conditions of
Section 3.06(F) (Choose one of (1) or (2)):

(1)     [   ]    Applies. Applies as follows (Choose one of a., b., or c.):

a.       [   ]    Both. Applies both to Nonelective Contributions and to
Matching Contributions.

b.      [   ]    Nonelective. Applies only to Nonelective Contributions.

c.       [   ]    Match. Applies only to Matching Contributions.

(2)     [X]    Does not apply.

 

33.     FORFEITURE ALLOCATION METHOD (3.07). The Plan Administrator will
allocate a Participant forfeiture attributable to all Contribution Types or
attributable to all Nonelective Contributions or to all Matching Contributions
as follows (Choose one or more of (a) through (g) as applicable. Choose (e) only
in conjunction with at least one other election):

[Note: Even if the Employer elects immediate vesting, the Employer
should                         (1)                                    
(2)                      (3)

complete Election 33. See Section
7.07.]                                                                               
All                              Nonelective       Matching

                                                                                                                                       
Forfeitures                       Forfeitures      Forfeitures

(a)     [   ]    Additional Nonelective. Allocate as additional
Discretionary                        [   ]                OR               [  
]                     [   ]

Nonelective Contribution.

(b)     [   ]    Additional Match. Allocate as additional Discretionary
Matching                 [   ]                OR               [  
]                     [   ]

Contribution.

(c)     [X]    Reduce Nonelective. Apply to Nonelective Contribution.
                            [X]                OR               [  
]                     [   ]

(d)     [X]    Reduce Match. Apply to Matching Contribution.
                                         [X]                OR               [  
]                     [   ]

(e)     [X]    Plan expenses. Pay reasonable Plan expenses first (See
Section                     [X]                OR               [  
]                     [   ]

7.04(C)), then allocate in the manner described above.

(f)                 [   ]    Safe harbor/top-heavy exempt. Apply all forfeitures
to Safe Harbor Contributions and Plan expenses in accordance with Section
3.07(A)(4).

(g)                [   ]    Describe:
                                                                                                                                                                                        
 (e.g., Forfeitures attributable to transferred balances from Plan X are
allocated only to former Plan X participants.)

 

34.     FORFEITURE ALLOCATION TIMING (3.07(B)). See Sections 3.07, 5.07 and 7.07
as to when a forfeiture occurs. Once a forfeiture occurs, this Election 34
determines the timing of the forfeiture allocation. The Plan Administrator will
allocate a Participant's forfeiture (Choose one or both of (a) and (b) as
applicable):

                                                                                                                                              
(1)                                     (2)                      (3)

                                                                                                                                              
All                              Nonelective       Matching

                                                                                                                                       
Forfeitures                       Forfeitures      Forfeitures

(a)     [X]    Same Plan Year. In the same Plan Year in which the
designated                    [X]                OR               [  
]                     [   ]

forfeiture occurs.

 

20

--------------------------------------------------------------------------------


 

(b)     [   ]    Next Plan Year. In the Plan Year following the Plan Year in
which                [   ]                OR               [  
]                     [   ]

the designated forfeiture occurs.

[Note: The elected forfeiture allocation timing applies irrespective of when the
Employer makes its contribution(s), if any, for a Plan Year. Even if the
Employer elects immediate vesting, the Employer should complete Election 34. See
Sections 3.07 and 7.07.]

 

35.     EMPLOYEE (AFTER-TAX) CONTRIBUTIONS (3.09). The following additional
elections apply to Employee Contributions under Election 6(f). (Complete (a) and
(b)):

(a)                Limitations. The Plan permits Employee Contributions subject
to the following limitations, if any, in addition to those already imposed under
the Plan (Choose one of (1) or (2)):

(1)               [   ]    None. No additional limitations.

(2)               [   ]    Additional limitations. The following additional
limitations:
                                                                                               
.

[Note: Any designated limitation(s) must be the same for all Participants and
must be definitely determinable.]

(b)               Matching Contributions. (Choose one of (1) or (2)):

(1)               [   ]    None. The Employer will not make any Matching
Contributions based on Employee Contributions.

(2)               [   ]    Applies. For each Plan Year, the Employer's Matching
Contribution made as to Employee Contributions is:

                                                                                                                                                                                                  
.

 

36.     DESIGNATED IRA CONTRIBUTIONS (3.12). Under Election 6(h), a Participant
may make Designated IRA Contributions effective for Plan Years beginning after
                         (date specified must be no earlier than December 31,
2002). (Complete (a) and (b)):

(a)                Type of IRA contribution. A Participant's Designated IRA
Contributions will be (Choose one of (1), (2), or (3)):

(1)     [   ]    Traditional.

(2)     [   ]    Roth.

(3)     [   ]    Traditional/Roth. As the Participant elects at the time of
contribution.

(b)               Type of Account. A Participant's Designated IRA Contributions
will be held in the following form of Account(s) (Choose one of (1), (2), or
(3)):

(1)     [   ]    IRA.

(2)     [   ]    Individual Retirement Annuity.

(3)     [   ]    IRA/Individual Retirement Annuity. As the Participant elects at
the time of contribution.

 

ARTICLE IV

LIMITATIONS AND TESTING

 

[Note: The Employer, in the "Effective as of execution" column under Election
37, must elect those testing elections which are: (i) in effect as of date of
the Employer's execution of this Adoption Agreement; and (ii) if the Adoption
Agreement restates the Plan, also are retroactive to the later of the Plan's
original Effective Date or EGTRRA restated Effective Date, except as indicated
in Appendix A. If the Employer wishes to change any testing election after it
executes this Adoption Agreement, the Employer must elect the changes in the
"Changes post-execution" column under Election 37, and the Employer must specify
the Plan Year Effective Date(s) of any changed election. The Employer may
complete the Effective Date blanks specifying the changed election applies to a
single Plan Year (e.g., "2011 only"), or a range of Plan Years (e.g.,
"2011-2015") or may specify the change as becoming effective in a specified Plan
Year (e.g., "commencing 2010"). If the Employer specifies a single Plan Year
only or specifies a range of Plan Years, the Plan becomes subject to the
election in the "Effective as of execution" column in the Plan Years commencing
after the specified Year(s), unless the Employer subsequently changes the
election. If the Employer specifies the change as commencing in a Plan Year, the
election applies in the specified Plan Year and in all following Plan Years
unless the Employer subsequently changes the election.]

 

37.     ANNUAL TESTING ELECTIONS (4.06(B)). The Employer makes the following
Plan specific annual testing elections under Section 4.06(B). (Complete (a) and
(b)):

                                                                                                                                             
(1)                                                (2)

                                                                                                                          
Effective as of execution           Changes post-execution

                                                                                                                                 
(and retroactively                       (specify Plan Year

                                                                                                                                   
if restatement)                          Effective Date(s))

(a)     Nondiscrimination testing. (Choose one or more of (1), (2), or (3)):

(1)     [X]    Traditional 401(k) Plan/ADP/ACP test.

The following testing method(s) apply

(Choose a. and b. as applicable):

 

21

--------------------------------------------------------------------------------


 

[Note: The Plan may "split test" for Plan Years commencing in 2005.]

a.       [   ]    Current Year Testing. See Section 4.11(E).

Current Year Testing applies to the ADP/ACP tests

as elected below (Choose one or both of (i) and (ii)):

(i)      [   ]    ADP
test.                                                                            
[   ]                               [   ]  Effective Date(s):

                                  

(ii)     [   ]    ACP
test.                                                                            
[   ]                               [   ]  Effective Date(s):

                                  

[Note: The Employer may leave (ii) blank if the Plan does not permit Matching
Contributions or Employee Contributions and the Plan Administrator will not
recharacterize Elective Deferrals as Employee Contributions for testing.]

b.      [X]    Prior Year Testing. See Section 4.11(I).

Prior Year Testing applies to the ADP/ACP tests as

elected below. See Sections 4.10(B)(4)(f)(iv) and

4.10(C)(5)(e)(iv) as to the first Plan Year. (Choose

one or both of (i) and (ii)):

(i)      [X]    ADP test.
                                                                           
[X]                               [   ]  Effective Date(s):

                                  

(ii)     [X]    ACP test.
                                                                           
[X]                               [   ]  Effective Date(s):

                                  

[Note: The Employer may leave (ii) blank if the Plan does not permit Matching
Contributions or Employee Contributions and the Plan Administrator will not
recharacterize Elective Deferrals as Employee Contributions for testing.]

(2)     [   ]    Safe Harbor Plan/No testing or ACP test only.

(Choose one of a., b., or c.):

a.       [   ]    No testing.
                                                                                  
[   ]                               [   ]  Effective Date(s):

ADP test safe harbor applies and if
applicable,                                                                       
                                  

ACP test safe harbor applies.

b.      [   ]    ACP test only.

ADP test safe harbor applies, but Plan will perform

ACP test as follows (Choose one of (i) or (ii)):

(i)      [   ]    Current Year
Testing.                                                      [  
]                               [   ]  Effective Date(s):

                                  

(ii)     [   ]    Prior Year
Testing.                                                            [  
]                               [   ]  Effective Date(s):

                                  

[Note: The Employer may elect Prior Year Testing under Election 37(a)(2)b.(ii)
only for Plan Years after the Final 401(k) Regulations Effective Date.]

c.       [   ]    Possible delayed
election.                                                          [  
]                               [   ]  Effective Date(s):

(maybe notice/supplemental
notice)                                                                                         
                                  

The Employer under Section 3.05(I)(1) may treat the Plan as a Traditional 401(k)
Plan or may make a delayed election to treat the Plan as a Safe Harbor 401(k)
Plan. If the Employer gives the maybe and supplemental notices and amends the
Plan to provide for the Safe Harbor Nonelective Contribution, the Plan is an ADP
test safe harbor plan for the Plan Year to which the maybe and supplemental
notices and the amendment apply. If the Employer does not give the supplemental
notice, the Plan is a Traditional 401(k) Plan, subject to ADP Current Year
Testing and, if applicable, to ACP Current Year Testing. If the Employer gives
the supplemental notice and amends the Plan to provide for the Safe Harbor
Nonelective Contribution, and the Employer has elected Additional Matching
Contributions under Election 30(h) (Choose one of (i) or (ii)):

(i)                  [   ]    No testing. ADP and ACP test safe harbors apply.
The Employer's elections under 30(h) as to Additional Matching Contributions
satisfy the ACP safe harbor requirements and the Employer elects to apply the
Election 30(h) stated ACP test safe harbor conditions (see the Note following
Election 30(h)) as to all Additional Matching Contributions.

(ii)               [   ]    ACP test only. ADP safe harbor applies, but the Plan
will perform the ACP test as to all Additional Matching Contributions using
Current Year Testing.

 

22

--------------------------------------------------------------------------------


 

[Note: Even if the Employer does not elect 37(a)(2)c., the Employer still may
make a delayed election into safe harbor status under Section 3.05(I)(1) using
the maybe and supplemental notices and by amending the plan to provide for the
Safe Harbor Nonelective Contribution. However, in this case, the Employer also
must amend the Plan to make its testing elections under this Election 37
consistent with its delayed election into safe harbor status. The Employer then
may elect any election under 37(a)(2), including 37(a)(2)c. An Employer's
election of 37(a)(2)c. permits the Plan to remain in perpetual possible delayed
safe harbor election status, while minimizing the number of Plan amendments
required to do so.]

 

(3)     [   ]    SIMPLE 401(k) Plan/No testing.
                                                        [  
]                               [   ]  Effective Date(s):

                                  

(b)     HCE determination. (Complete both (1) and (2)):

(1)     Top-paid group election. (Choose one of a. or b.):

a.       [   ]    Does not apply.
                                                                           [  
]                               [   ]  Effective Date(s):

                                  

b.      [X]    Applies.
                                                                                       
[X]                               [   ]  Effective Date(s):

                                  

(2)     Calendar year data election (fiscal year Plan only).

(Choose one of a. or b.):

a.       [   ]    Does not apply.
                                                                           [  
]                               [   ]  Effective Date(s):

                                  

b.      [   ]    Applies.
                                                                                       
[   ]                               [   ]  Effective Date(s):

                                  

 

ARTICLE V

VESTING REQUIREMENTS

 

38.     NORMAL RETIREMENT AGE (5.01). A Participant attains Normal Retirement
Age under the Plan on the following date (Choose one of (a) or (b)):

(a)                [X]    Specific age. The date the Participant attains age
  65  . [Note: The age may not exceed age 65.]

(b)               [   ]    Age/participation. The later of the date the
Participant attains age             or the             anniversary of the first
day of the Plan Year in which the Participant commenced participation in the
Plan. [Note: The age may not exceed age 65 and the anniversary may not exceed
the 5th.]

 

39.     EARLY RETIREMENT AGE (5.01). (Choose one of (a) or (b)):

(a)                [X]    Not applicable. The Plan does not provide for an Early
Retirement Age.

(b)               [   ]    Early Retirement Age. Early Retirement Age is the
later of: (i) the date a Participant attains age            ; (ii) the date a
Participant reaches his/her             anniversary of the first day of the Plan
Year in which the Participant commenced participation in the Plan; or (iii) the
date a Participant completes             Years of Service.

[Note: The Employer should leave blank any of clauses (i), (ii), and (iii) which
are not applicable.]

"Years of Service" under this Election 39 means (Choose one of (1) or (2) as
applicable):

(1)     [   ]    Eligibility. Years of Service for eligibility in Election 16.

(2)     [   ]    Vesting. Years of Service for vesting in Elections 42 and 43.

[Note: Election of an Early Retirement Age does not affect the time at which a
Participant may receive a Plan distribution. However, a Participant becomes 100%
vested at Early Retirement Age.]

 

40.     ACCELERATION ON DEATH OR DISABILITY (5.02). Under Section 5.02, if a
Participant incurs a Severance from Employment as a result of death or
Disability (Choose one of (a), (b), or (c)):

(a)                [X]    Applies. Apply 100% vesting.

(b)               [   ]    Not applicable. Do not apply 100% vesting. The
Participant's vesting is in accordance with the applicable Plan vesting
schedule.

(c)                [   ]    Limited application. Apply 100% vesting, but only if
a Participant incurs a Severance from Employment as a result of (Choose one of
(1) or (2)):

(1)               [   ]    Death.

(2)               [   ]    Disability.

 

23

--------------------------------------------------------------------------------


 

41.     VESTING SCHEDULE (5.03). A Participant has a 100% Vested interest at all
times in his/her Accounts attributable to: (i) Elective Deferrals; (ii) Employee
Contributions; (iii) QNECs; (iv) QMACs; (v) Safe Harbor Contributions; (vi)
SIMPLE Contributions; (vii) Rollover Contributions; (viii) Prevailing Wage
Contributions unless the Prevailing Wage Contract provides otherwise; (ix) DECs;
and (x) Designated IRA Contributions. The following vesting schedule applies to
Regular Matching Contributions, to Additional Matching Contributions
(irrespective of ACP testing status) and to Nonelective Contributions (other
than Prevailing Wage Contributions) (Choose (a) or choose one or both of (b) and
(d) as applicable. Choose (c) if elect a non-top-heavy schedule under (b) or
(d)):

(a)                [   ]    Immediate vesting. 100% Vested at all times in all
Accounts.

[Note: Unless all Contribution Types are 100% Vested, the Employer should not
elect 41(a). If the Employer elects immediate vesting under 41(a), the Employer
should not complete the balance of Election 41 or Elections 42 and 43 (except as
noted therein). The Employer must elect 41(a) if the eligibility Service
condition under Election 14 as to all Contribution Types (except Elective
Deferrals and Safe Harbor Contributions) exceeds one Year of Service or more
than 12 months. The Employer must elect 41(b)(1) as to any Contribution Type
where the eligibility service condition exceeds one Year of Service or more than
12 months. The Employer should elect 41(b) if any Contribution Type is subject
to a vesting schedule.]

(b)               [X]    Vesting schedules: Apply the following vesting
schedules (Choose one or more of (1) through (7) as applicable):

                                                                                           
(1)                                             (2)                        
(3)                              (4)

                                                                                                                                                                                                     
Additional

                                                                                           
All                                                                    
Regular                Matching (See

                                                                                 
Contributions                         Nonelective           
Matching              Section 3.05(F))

(1)     [   ]    Immediate vesting                              
N/A                                          [   ]                        [  
]                             [   ]

                                                                        (See
Election 41(a))

(2)     [X]    Top-heavy: 6-year graded                  
[X]                     OR                 [   ]                        [  
]                             [   ]

(3)     [   ]    Top-heavy: 3-year cliff                        [  
]                     OR                 [   ]                        [  
]                             [   ]

(4)     [   ]    Modified top-heavy:                            [  
]                     OR                 [   ]                        [  
]                             [   ]

Years of Service      Vested %

Less than 1              a.             

1                              b.             

2                              c.             

3                              d.             

4                              e.             

5                              f.              

6 or more                      100%

(5)     [   ]    Non-top-heavy: 7-year graded           
N/A                                          [   ]                       
N/A                            N/A

(6)     [   ]    Non-top-heavy: 5-year cliff               
N/A                                          [   ]                       
N/A                            N/A

(7)     [   ]    Modified non-top-heavy:                   
N/A                                          [   ]                       
N/A                            N/A

Years of Service      Vested %

Less than 1              a.             

1                              b.             

2                              c.             

3                              d.             

4                              e.             

5                              f.              

6                              g.             

7 or more                      100%

[Note: If the Employer does not elect 41(a), the Employer under 41(b) must elect
immediate vesting or must elect a top-heavy or modified top-heavy vesting
schedule. The modified top-heavy schedule of Election 41(b)(4) must satisfy Code
§416. A top-heavy schedule must apply to Regular Matching Contributions and to
Additional Matching Contributions. See Section 5.03(A)(1). The Employer as to
Nonelective Contributions only may elect one of Elections 41(b)(5), (6), or (7)
in addition to electing a top-heavy schedule. The Employer must complete
Election 41(c) if it elects any non-top-heavy schedule. If the Employer does not
elect a non-top-heavy schedule, the elected top-heavy schedule(s) applies to all
Plan Years. If the Employer elects 41(b)(7), the modified non-top-heavy schedule
must satisfy Code §411(a)(2). If the Employer elects Additional Matching under
Election 30(h), the Employer should elect vesting under the Additional Matching
column in this Election 41(b). That election applies to the Additional Matching
even if the Employer has given the maybe notice but does not give the
supplemental notice for any Plan Year and as to such Plan Years, the Plan is not
a safe harbor plan and the Matching Contributions are not Additional Matching
Contributions. If the Plan's Effective Date is after December 31, 2006, do not
complete Elections 41(b)(5), (b)(6), or (b)(7).]

 

24

--------------------------------------------------------------------------------


 

(c)                [   ]    Nonelective Contributions: application of top-heavy
schedule (Choose one of (1) or (2)):

(1)               [   ]    Apply in all Plan Years once top-heavy. Apply the
top-heavy vesting schedule under Election 41(b) for the first Plan Year in which
the Plan is top-heavy and then in all subsequent Plan Years.

(2)               [   ]    Apply only in top-heavy Plan Years. Apply the
non-top-heavy schedule under Election 41(b) in all Plan Years in which the Plan
is not a top-heavy plan.

(d)               [   ]    Special vesting provisions:
                                                                                                                                                           
.

[Note: The Employer under Election 41(d) may describe special vesting provisions
from the elections available under Election 41 and/or a combination thereof as
to a: (i) Participant group (e.g., Full vesting applies to Division A Employees
OR to Employees hired on/before "x" date. 6-year graded vesting applies to
Division B Employees OR to Employees hired after "x" date.); and/or (ii)
Contribution Type (e.g., Full vesting applies as to Discretionary Nonelective
Contributions. 6-year graded vesting applies to Fixed Nonelective
Contributions). Any special vesting provision must satisfy Code §411(a) and must
be nondiscriminatory.]

 

42.              YEAR OF SERVICE - VESTING (5.05). (Complete both (a) and (b)):

[Note: If the Employer elects the Elapsed Time Method for vesting the Employer
should not complete this Election 42. If the Employer elects immediate vesting,
the Employer should not complete Election 42 or Election 43 unless it elects to
apply a Year of Service for vesting under any other Adoption Agreement
election.]

(a)                Year of Service. An Employee must complete at least
     1,000      Hours of Service during a Vesting Computation Period to receive
credit for a Year of Service under Article V. [Note: The number may not exceed
1,000. If left blank, the requirement is 1,000.]

(b)               Vesting Computation Period. The Plan measures a Year of
Service based on the following 12-consecutive month period (Choose one of (1) or
(2)):

(1)               [X]    Plan Year.

(2)               [   ]    Anniversary Year.

 

43.     EXCLUDED YEARS OF SERVICE - VESTING (5.05(C)). The Plan excludes the
following Years of Service for purposes of vesting (Choose (a) or choose one or
more of (b) through (e) as applicable):

(a)                [X]    None. None other than as specified in Section
5.05(C)(1).

(b)               [   ]    Age 18. Any Year of Service before the Vesting
Computation Period during which the Participant attained the age of 18.

(c)                [   ]    Prior to Plan establishment. Any Year of Service
during the period the Employer did not maintain this Plan or a predecessor plan.

(d)               [   ]    Rule of Parity. Any Year of Service excluded under
the rule of parity. See Plan Section 5.06(C).

(e)                [   ]    Additional exclusions. The following Years of
Service:
                                                                                                               
.

[Note: The Employer under Election 43(e) may describe vesting service exclusions
provisions available under Election 43 and/or a combination thereof as to a: (i)
Participant group (e.g., No exclusions apply to Division A Employees OR to
Employees hired on/before "x" date. The age 18 exclusion applies to Division B
Employees OR to Employees hired after "x" date.); or (ii) Contribution Type
(e.g., No exclusions apply as to Discretionary Nonelective Contributions. The
age 18 exclusion applies to Fixed Nonelective Contributions). Any exclusion
specified under Election 43(e) must comply with Code §411(a)(4). Any exclusion
must be nondiscriminatory.]

 

ARTICLE VI

DISTRIBUTION OF ACCOUNT BALANCE

 

44.     MANDATORY DISTRIBUTION (6.01(A)(1)/6.08(D)). The Plan provides or does
not provide for Mandatory Distribution of a Participant's Vested Account Balance
following Severance from Employment, as follows (Choose one of (a) or (b)):

(a)                [   ]    No Mandatory Distribution. The Plan will not make a
Mandatory Distribution following Severance from Employment.

(b)               [X]    Mandatory Distribution. The Plan will make a Mandatory
Distribution following Severance from Employment. (Complete (1) and (2). Choose
(3) unless the Employer elects to limit Mandatory Distributions to $1,000
including Rollover Contributions under Elections 44(b)(1)b. and 44(b)(2)b.):

(1)               Amount limit. As to a Participant who incurs a Severance from
Employment and who will receive distribution before attaining the later of age
62 or Normal Retirement Age, the Mandatory Distribution maximum amount is equal
to (Choose one of a., b., or c.):

a.       [X]    $5,000.

b.      [   ]    $1,000.

c.       [   ]    Specify amount: $            (may not exceed $5,000).

 

25

--------------------------------------------------------------------------------


 

(2)               Application of Rollovers to amount limit. In determining
whether a Participant's Vested Account Balance exceeds the Mandatory
Distribution dollar limit in Election 44(b)(1), the Plan (Choose one of a. or
b.):

a.       [X]    Disregards Rollover Contribution Account.

b.      [   ]    Includes Rollover Contribution Account.

(3)               [X]    Amount of Mandatory Distribution subject to Automatic
Rollover. A Mandatory Distribution to a Participant before attaining the later
of age 62 or Normal Retirement Age is subject to Automatic Rollover under
Section 6.08(D) (Choose one of a. or b.):

a.                    [X]    Only if exceeds $1,000. Only if the amount of the
Mandatory Distribution exceeds $1,000, which for this purpose must include any
Rollover Contributions Account.

b.                   [   ]    Specify lesser amount. Only if the amount of the
Mandatory Distribution is at least: $            (specify $1,000 or less).

 

45.     SEVERANCE DISTRIBUTION TIMING (6.01). Subject to the timing limitations
of Section 6.01(A)(1) in the case of a Mandatory Distribution, or in the case of
any Distribution Requiring Consent under Section 6.01(A)(2), for which consent
is received, the Plan Administrator will instruct the Trustee to distribute a
Participant's Vested Account Balance as soon as is administratively practical
following the time specified below (Choose one or more of (a) through (k) as
applicable):

[Note: If a Participant dies after Severance from Employment but before
receiving distribution of all of his/her Account, the elections under this
Election 45 no longer apply. See Section 6.01(B) and Election 49.]

                                                                                                                                                                   
(1)                                    (2)

                                                                                                                                                           
Mandatory                     Distribution

                                                                                                                                                          
Distribution              Requiring Consent

(a)     [X]    Immediate. Immediately following Severance from
Employment.                                      
[X]                                   [X]

(b)     [   ]    Next Valuation Date. After the next Valuation Date following
Severance                          [   ]                                   [   ]

from Employment.

(c)     [   ]    Plan Year. In the             Plan Year following Severance
from                                             [  
]                                   [   ]

Employment (e.g., next or fifth).

(d)     [   ]    Plan Year quarter. In the             Plan Year quarter
following                                            [  
]                                   [   ]

Severance from Employment (e.g., next or fifth).

(e)     [   ]    Contribution Type Accounts.                                   
as to the                                            [  
]                                   [   ]

Participant's                                    Account(s) and
                                   as to

the Participant's                                    Account(s) (e.g., As soon
as is practical

following Severance from Employment as to the Participant's Elective

Deferral Account and as soon as is practical in the next Plan Year

following Severance from Employment as to the Participant's Nonelective

and Matching Accounts).

(f)      [   ]    Vesting controlled timing. If the Participant's
total                                                           [  
]                                   [   ]

Vested Account Balance exceeds $           ,

distribute                          (specify timing) and if

the Participant's total Vested Account Balance does not

exceed $           , distribute                          (specify timing).

(g)     [   ]    Distribute at Normal Retirement Age. As to a
Mandatory                                             [  
]                                   [   ]

Distribution, distribute not later than 60 days after the

beginning of the Plan Year following the Plan Year in

which the previously severed Participant attains the

earlier of Normal Retirement Age or age 65. [Note: An

election under column (2) only will have effect if the

Plan's NRA is less than age 62.]

(h)     [   ]    Acceleration. Notwithstanding any later specified distribution
date in                               [   ]                                  
[   ]

Election 45, a Participant may elect an earlier distribution

following Severance from Employment (Choose (1) and (2) as applicable):

(1)               [   ]    Disability. If Severance from Employment is on
account of Disability or if

the Participant incurs a Disability following Severance from Employment.

(2)               [   ]    Hardship. If the Participant incurs a hardship under
Section 6.07

following Severance from Employment.

 

26

--------------------------------------------------------------------------------


 

(i)      [   ]    Required distribution at Normal Retirement Age. A severed
Participant                      N/A                                  [   ]

may not elect to delay distribution beyond the later of age 62 or Normal

Retirement Age.

(j)      [   ]    No buy-back/vesting controlled
timing.                                                                           
[   ]                                   [   ]

Distribute as soon as is practical following Severance

from Employment if the Participant is fully Vested.

Distribute as soon as is practical following a Forfeiture

Break in Service if the Participant is not fully Vested.

(k)               [   ]    Describe Severance from Employment distribution
timing:
                                                                                                   

[Note: The Employer under Election 45(k) may describe Severance from Employment
distribution timing provisions from the elections available under Election 45
and/or a combination thereof as to any: (i) Participant group (e.g., Immediate
distribution after Severance of Employment applies to Division A Employees OR to
Employees hired on/before "x" date. Distribution after the next Valuation Date
following Severance from Employment applies to Division B Employees OR to
Employees hired after "x" date.); (ii) Contribution Type (e.g., As to Division A
Employees, immediate distribution after Severance of Employment applies as to
Elective Deferral Accounts and distribution after the next Valuation Date
following Severance from Employment applies to Nonelective Contribution
Accounts); and/or (iii) merged plan account now held in the Plan (e.g., The
accounts from the X plan merged into this Plan continue to be distributable in
accordance with the X plan terms [supply terms] and not in accordance with the
terms of this Plan). An Employer's election under Election 45(k) must: (i) be
objectively determinable; (ii) not be subject to Employer discretion; (iii)
comply with Code §401(a)(14) timing requirements; (iv) be nondiscriminatory and
(v) preserve Protected Benefits as required.]

 

46.     IN-SERVICE DISTRIBUTIONS/EVENTS (6.01(C)). A Participant may elect an
In-Service Distribution of the designated Contribution Type Accounts based on
any of the following events in accordance with Section 6.01(C) (Choose one of
(a) or (b)):

[Note: If the Employer elects any In-Service Distribution option, a Participant
may elect to receive as many In-Service Distributions per Plan Year (with a
minimum of one per Plan Year) as the Plan Administrator's In-Service
Distribution form or policy may permit. If the form or policy is silent, the
number of In-Service Distributions is not limited. Prevailing Wage Contributions
are treated as Nonelective Contributions unless the Prevailing Wage Contract
provides otherwise. See Section 6.01(C)(4)(d) if the Employer elects to use
Prevailing Wage Contributions to offset other contributions.]

(a)                [   ]    None. The Plan does not permit any In-Service
Distributions except as to any of the following (if applicable): (i) RMDs under
Section 6.02; (ii) Protected Benefits; and (iii) under Section 6.01(C)(4) as to
Employee Contributions, Rollover Contributions, DECs, Transfers, and Designated
IRA Contributions.

(b)               [X]    Permitted. In-Service Distributions are permitted as
follows from the designated Contribution Type Accounts (Choose one or more of
(1) through (9)):

[Note: Unless the Employer elects otherwise in Election 46(b)(9), Elective
Deferrals under Election 46(b) includes Pre-Tax and Roth Deferrals and Matching
Contributions includes Additional Matching Contributions, irrespective of the
Plan's ACP testing status.]

                                                                     
(1)                         (2)                       (3)                 
(4)             (5)               (6)                 (7)

                                                                     
All                     Elective          Safe
Harbor                                         Matching   Nonelective/

                                                           
Contributions          Deferrals       Contributions    QNECs    QMACs    
Contrib.       SIMPLE

(1)     [   ]    None. Except for             N/A                       [  
]                      [   ]                 [   ]            [   ]             
[   ]                [   ]

Election 46(a)           (See Election

exceptions.                     46(a))

(2)     [X]    Age   59 1/2   (must         [X]           OR        [  
]                      [   ]                 [   ]            [   ]             
[   ]                [   ]

be at least 59 1/2).

(3)     [   ]    Age             (may             N/A                      
N/A                     N/A                N/A           N/A             [  
]                [   ]

be less than 59 1/2).

(4)     [X]    Hardship (safe                N/A                      
[X]                      N/A                N/A           N/A            
[X]                [X]

harbor). See

Section 6.07(A).

(5)     [   ]    Hardship (non-               N/A                      
N/A                     N/A                N/A           N/A             [  
]                [   ]

safe harbor). See

Section 6.07(B).

(6)     [   ]    Disability.                       [   ]          OR        [  
]                      [   ]                 [   ]            [   ]             
[   ]                [   ]

(7)     [   ]                year                     N/A                      
N/A                     N/A                N/A           N/A             [  
]                [   ]

contributions.

(specify minimum of

two years) See

Section 6.01(C)(4)(a)(i).

 

27

--------------------------------------------------------------------------------


 

(8)     [   ]                months                N/A                      
N/A                     N/A                N/A           N/A             [  
]                [   ]

of participation.

(specify minimum of

60 months) See

Section 6.01(C)(4)(a)(ii).

(9)               [   ]    Describe:
                                                                                                                                                                               

[Note: The Employer under Election 46(b)(9) may describe In-Service Distribution
provisions from the elections available under Election 46 and/or a combination
thereof as to any: (i) Participant group (e.g., Division A Employee Accounts are
distributable at age 59 1/2 OR Accounts of Employees hired on/before "x" date
are distributable at age 59 1/2). No In-Service Distributions apply to Division
B Employees OR to Employees hired after "x" date.); (ii) Contribution Type
(e.g., Discretionary Nonelective Contribution Accounts are distributable on
Disability. Fixed Nonelective Contribution Accounts are distributable on
Disability or Hardship (non-safe harbor)); and/or (iii) merged plan account now
held in the Plan (e.g., The accounts from the X plan merged into this Plan
continue to be distributable in accordance with the X plan terms [supply terms]
and not in accordance with the terms of this Plan). An Employer's election under
Election 46(b)(9) must: (i) be objectively determinable; (ii) not be subject to
Employer discretion; (iii) preserve Protected Benefits as required; (iv) be
nondiscriminatory; and (v) not permit an "early" distribution of any Restricted
401(k) Accounts or Restricted Pension Accounts. See Section 6.01(C)(4).]

In-Service Distribution of other Accounts. See Section 6.01(C)(4) as to
In-Service Distribution of Employee Contributions, Rollover Contributions, DECs,
Transfers, and Designated IRA Contributions.

 

47.     IN-SERVICE DISTRIBUTIONS/ADDITIONAL CONDITIONS (6.01(C)). The following
additional conditions apply to In-Service Distributions under Election 46(b)
(Choose one of (a) or (b)):

[Note: The Employer should complete Election 47 if the Employer elects any
In-Service Distributions under Election 46(b).]

(a)                [   ]    Additional conditions. (Complete (1). Choose (2) and
(3) as applicable):

(1)               Vesting. A Participant may receive an In-Service Distribution
under Election 46(b) based on vesting in the distributing Account as follows
(Choose one of a., b., or c.):

a.                    [   ]    100% vesting required. A Participant may not
receive any In-Service Distribution unless the Participant is 100% Vested in the
distributing Account.

b.                   [   ]    100% vesting required except hardship. A
Participant may not receive any In-Service Distribution unless the Participant
is 100% Vested in the distributing Account, unless the distribution is based on
hardship.

c.                    [   ]    Not required. A Participant may receive an
In-Service Distribution even from a partially-Vested Account, but the amount
distributed may not exceed the Vested amount in the distributing
partially-Vested Account.

(2)               [   ]    Minimum amount. A Participant may not receive an
In-Service Distribution in an amount which is less than: $            (specify
amount not exceeding $1,000).

(3)               [   ]    Describe other conditions:
                                                                                                                                                  

[Note: An Employer's election under Election 47(a)(3) must: (i) be objectively
determinable; (ii) not be subject to Employer discretion; (iii) preserve
Protected Benefits as required; (iv) be nondiscriminatory; and (v) not permit an
"early" distribution of any Restricted 401(k) Accounts or Restricted Pension
Accounts. See Section 6.01(C)(4).]

(b)               [X]    No other conditions. A Participant may elect to receive
an In-Service Distribution upon any Election 46(b) event without further
condition, provided that the amount distributed may not exceed the Vested amount
in the distributing Account.

 

48.     POST-SEVERANCE AND LIFETIME RMD DISTRIBUTION METHODS (6.03). A
Participant whose Vested Account Balance exceeds $5,000 (or any lesser amount
elected in Appendix B, Election 54(g)(7)): (i) who has incurred a Severance from
Employment and will receive a distribution; or (ii) who remains employed but who
must receive lifetime RMDs, may elect distribution under one of the following
method(s) of distribution described in Section 6.03 and subject to any Section
6.03 limitations. (Choose one or more of (a) through (f) as applicable):

[Note: If a Participant dies after Severance from Employment but before
receiving distribution of all of his/her Account, the elections under this
Election 48 no longer apply. See Section 6.01(B) and Election 49.]

(a)                [X]    Lump-Sum. See Section 6.03(A)(3).

(b)               [   ]    Installments only if Participant subject to lifetime
RMDs. A Participant who is required to receive lifetime RMDs may receive
installments payable in monthly, quarterly or annual installments equal to or
exceeding the annual RMD amount. See Sections 6.02(A) and 6.03(A)(4)(a).

(c)                [X]    Installments. See Section 6.03(A)(4).

(d)               [   ]    Alternative Annuity:
                                                                                      
. See Section 6.03(A)(5).

 

28

--------------------------------------------------------------------------------


 

[Note: Under a Plan which is subject to the joint and survivor annuity
distribution requirements of Section 6.04 (Election 50(b)), the Employer may
elect under 48(d) to offer one or more additional annuities (Alternative
Annuity) to the Plan's QJSA or QPSA. If the Employer elects under Election 50(a)
to exempt Exempt Participants from the joint and survivor annuity requirements,
the Employer should not elect to provide an Alternative Annuity under 48(d).]

(e)                [X]    Ad-Hoc distributions. See Section 6.03(A)(6).

[Note: If an Employer elects to permit Ad-Hoc distributions: (i) the option must
be available to all Participants; and (ii) the option is a Protected Benefit.]

(f)                 [   ]    Describe distribution method(s):
                                                                                                                                                

[Note: The Employer under Election 48(f) may describe Severance from Employment
distribution methods from the elections available under Election 48 and/or a
combination thereof as to any: (i) Participant group (e.g., Division A Employee
Accounts are distributable in a Lump-Sum OR Accounts of Employees hired after
"x" date are distributable in a Lump-Sum. Division B Employee Accounts are
distributable in a Lump-Sum or in Installments OR Accounts of Employees hired
on/before "x" date are distributable in a Lump-Sum or in Installments.); (ii)
Contribution Type (e.g., Discretionary Nonelective Contribution Accounts are
distributable in a Lump-Sum. Fixed Nonelective Contribution Accounts are
distributable in a Lump-Sum or in Installments); and/or (iii) merged plan
account now held in the Plan (e.g., The accounts from the X plan merged into
this Plan continue to be distributable in accordance with the X plan terms
[supply terms] and not in accordance with the terms of this Plan). An Employer's
election under Election 48(f) must: (i) be objectively determinable; (ii) not be
subject to Employer, Plan Administrator or Trustee discretion; (iii) be
nondiscriminatory; and (iv) preserve Protected Benefits as required.]

 

49.     BENEFICIARY DISTRIBUTION ELECTIONS (6.01(B)/6.02(B)/6.03). Subject to
the Participant's elections under Section 6.01(B)(1) as to the timing and method
of distribution of the Participant's Account to the Participant's Beneficiary
(which Participant elections must be consistent with the Plan and this Election
49), in the case of a Participant's death, the Beneficiary will receive
distribution of the Participant's Account (or of the Beneficiary's share
thereof) as follows (Complete (a), (b), and (c)):

[Note: For purposes of this Election 49, unless otherwise noted, a "Beneficiary"
includes, but is not limited to a "Designated Beneficiary" under Section
6.02(E)(1).]

                                                                                                                                                     
(1)                                           (2)

                                                                                                                                      
Spouse Beneficiary               Other Beneficiary

(a)     Timing. The Plan will distribute to the Beneficiary as soon

as is practical at (or not later than) the following time or date

(Choose one of (1) through (4). Choose (5) if applicable):

(1)     [   ]    Immediate. Immediately following
the                                                         [  
]                                          [   ]

Participant's death.

(2)     [   ]    Next Calendar Year. In the calendar year
which                                        [  
]                                          [   ]

next follows the calendar year of the Participant's

death, but not later than December 31 of such

following calendar year.

(3)     [X]    As Beneficiary elects. At such time as the
Beneficiary                             
[X]                                           [X]

may elect, provided that distribution pursuant to such

election (or in the absence of any Beneficiary election)

must commence no later than the Section 6.02 required date.

(4)    [   ]

Describe:                                                                                     

 

[   ]

 

[   ]

[Note: The Employer under Election 49(a)(4) may describe an alternative
distribution timing or afford the Beneficiary an election which is narrower than
that permitted under election 49(a)(3). However, any election under Election
49(a)(4) must require distribution to commence no later than the Section 6.02
required date.]

(5)     [X]    Death before DCD; spousal election to delay. If
the                                [X]                                         
N/A

Participant dies before his/her Distribution Commencement

Date and the Participant's sole Designated Beneficiary is

his/her spouse, the spouse may elect to delay distribution

until the end of the calendar year in which the Participant

would have attained age 70 1/2, if that date is later than the

date upon which distribution would be required to commence

to a non-spouse Beneficiary.

(b)     Method. The Plan will distribute to the Beneficiary under the

following distribution method(s). If more than one method is

elected, the Beneficiary may choose the method of distribution.

(Choose one or more of (1) through (4) but do not elect (4) only):

(1)     [X]    Lump-Sum. See Section
6.03(A)(3).                                                             
[X]                                           [X]

 

29

--------------------------------------------------------------------------------


 

(2)     [X]    Installments sufficient to satisfy
RMD.                                                    
[X]                                           [X]

See Section 6.03(A)(4)(a). An Installment in each Distribution

Calendar Year must at least equal the RMD amount.

(3)     [X]    Ad-Hoc sufficient to satisfy RMD. See Section
6.03(A)(6).                        [X]                                          
[X]

The Beneficiary must elect an Ad-Hoc distribution for each

Distribution Calendar Year at least equal to the RMD amount.

[Note: If an Employer elects to permit Ad-Hoc distributions: (i) the option must
be available to all Beneficiaries; and (ii) the option is a Protected Benefit.]

(4)     [   ]    QPSA. See Section
6.04(B).                                                                          
[   ]                                          N/A

[Note: If the Employer elects 50(b), the Employer should elect 49(b)(4). If the
Employer elects 50(a), the Employer should not elect 49(b)(4). A surviving
spouse may elect to waive the QPSA in favor of another method.]

(c)     Death before the DCD. If a Participant dies before the Distribution

Commencement Date, the distribution to the Beneficiary will be made

in accordance with the following rule(s) (Choose one of (1), (2), or (3)):

(1)     [X]    Beneficiary election. See Section 6.02(B)(1)(e). This
election                    [X]                                           [X]

applies only if the Beneficiary is a Designated Beneficiary

under Treas. Reg. §1.401(a)(9)-4. If not, the 5-year rule applies.

In the absence of the Designated Beneficiary's election, the

Life Expectancy rule applies. The Employer in Appendix B

may elect to change the default (no Designated Beneficiary

election) to the 5-year rule.

(2)     [   ]    Life Expectancy rule. See Section 6.02(B)(1)(d). This
election                    [   ]                                          [   ]

applies only if the Beneficiary is a Designated Beneficiary

under Treas. Reg. §1.401(a)(9)-4. If not, the 5-year rule applies.

(3)     [   ]    5-year rule. See Section 6.02(B)(1)(c). This election
applies                        [   ]                                         
[   ]

regardless of whether the Beneficiary is a Designated Beneficiary

under Treas. Reg. §1.401(a)(9)-4.

 

50.     JOINT AND SURVIVOR ANNUITY REQUIREMENTS (6.04). The joint and survivor
annuity distribution requirements of Section 6.04 (Choose one of (a) or (b)):

(a)                [X]    Profit sharing exception. Do not apply to an Exempt
Participant, as described in Section 6.04(G)(1), but apply to any other
Participants (or to a portion of their Account as described in Section 6.04(G))
(Complete (1)):

(1)               One-year marriage rule. Under Section 7.05(A)(3) relating to
an Exempt Participant's Beneficiary designation under the profit sharing
exception (Choose one of a. or b.):

a.                    [   ]    Applies. The one-year marriage rule applies.

b.                   [X]    Does not apply. The one-year marriage rule does not
apply.

(b)               [   ]    Joint and survivor annuity applicable. Section 6.04
applies to all Participants (Complete (1)):

(1)               One-year marriage rule. Under Section 6.04(B) relating to the
QPSA (Choose one of a. or b.):

a.                    [   ]    Applies. The one-year marriage rule applies.

b.      [   ]    Does not apply. The one-year marriage rule does not apply.

 

30

--------------------------------------------------------------------------------


 

ARTICLE VII

ADMINISTRATIVE PROVISIONS

 

51.     ALLOCATION OF EARNINGS (7.04(B)). For each Contribution Type provided
under the Plan, the Plan allocates Earnings using the following method (Choose
one or more of (a) through (f) as applicable):

[Note: Elective Deferrals/Employee Contributions also includes Rollover
Contributions, Transfers, DECs and Designated IRA Contributions, Matching
Contributions includes all Matching Contributions and Nonelective Contributions
includes all Nonelective Contributions unless described otherwise in Election
51(f).]

                                                                                         
(1)                                             (2)                            
(3)                             (4)

                                                                                                                             
Elective Deferrals/

                                                                                         
All                                       Employee                
Matching               Nonelective

                                                                               
Contributions                         Contributions         
Contributions         Contributions

(a)     [X]    Daily. See Section 7.04(B)(4)(a).                
[X]                 OR                      [   ]                            [  
]                            [   ]

(b)     [   ]    Balance forward.                                         [  
]                 OR                      [   ]                            [  
]                            [   ]

See Section 7.04(B)(4)(b).

(c)     [   ]    Balance forward with adjustment.           [  
]                 OR                      [   ]                            [  
]                            [   ]

See Section 7.04(B)(4)(c). Allocate

pursuant to the balance forward method,

except treat as part of the relevant

Account at the beginning of the Valuation

Period            % of the contributions

made during the following Valuation

Period:                                         .

(d)     [   ]    Weighted average. See Section                   [  
]                 OR                      [   ]                            [  
]                            [   ]

7.04(B)(4)(d). If not a monthly

weighting period, the weighting

period is:                                      .

(e)     [   ]    Participant-Directed Account.                  [  
]                 OR                      [   ]                            [  
]                            [   ]

See Section 7.04(B)(4)(e).

(f)                 [   ]    Describe Earnings allocation method:
                                                                                                                                       

[Note: The Employer under Election 51(f) may describe Earnings allocation
methods from the elections available under Election 51 and/or a combination
thereof as to any: (i) Participant group (e.g., Daily applies to Division A
Employees OR to Employees hired after "x" date. Balance forward applies to
Division B Employees OR to Employees hired on/before "x" date.); (ii)
Contribution Type (e.g., Daily applies as to Discretionary Nonelective
Contribution Accounts. Participant-Directed Account applies to Fixed Nonelective
Contribution Accounts); (iii) investment type, investment vendor or Account type
(e.g., Balance forward applies to investments placed with vendor A and
Participant-Directed Account applies to investments placed with vendor B OR
Daily applies to Participant-Directed Accounts and balance forward applies to
pooled Accounts); and/or (iv) merged plan account now held in the Plan (e.g.,
The accounts from the X plan merged into this Plan continue to be subject to
Earnings allocation in accordance with the X plan terms [supply terms] and not
in accordance with the terms of this Plan). An Employer's election under
Election 51(f) must: (i) be objectively determinable; (ii) not be subject to
Employer discretion; and (iii) be nondiscriminatory.]

 

ARTICLE VIII

TRUSTEE AND CUSTODIAN, POWERS AND DUTIES

 

52.     VALUATION OF TRUST (8.02(C)(4)). In addition to the last day of the Plan
Year, the Trustee (or Named Fiduciary as applicable) must value the Trust Fund
on the following Valuation Date(s) (Choose one or more of (a) through (d) as
applicable):

[Note: Elective Deferrals/Employee Contributions also include Rollover
Contributions, Transfers, DECs and Designated IRA Contributions, Matching
Contributions includes all Matching Contributions and Nonelective Contributions
includes all Nonelective Contributions unless described otherwise in Election
52(d).]

                                                                                         
(1)                                             (2)                            
(3)                             (4)

                                                                                                                             
Elective Deferrals/

                                                                                         
All                                       Employee                
Matching               Nonelective

                                                                               
Contributions                         Contributions         
Contributions         Contributions

(a)     [   ]    No additional Valuation Dates.                [  
]                 OR                      [   ]                            [  
]                            [   ]

 

31

--------------------------------------------------------------------------------


 

(b)     [X]    Daily Valuation Dates. Each business       [X]                
OR                      [   ]                            [  
]                            [   ]

day of the Plan Year on which Plan

assets for which there is an

established market are valued and

the Trustee is conducting business.

(c)     [   ]    Last day of a specified period. The            [  
]                 OR                      [   ]                            [  
]                            [   ]

last day of each             of the Plan Year.

(d)               [   ]    Specified Valuation Dates:
                                                                                                                                                          
.

[Note: The Employer under Election 52(d) may describe Valuation Dates from the
elections available under Election 52 and/or a combination thereof as to any:
(i) Participant group (e.g., No additional Valuation Dates apply to Division A
Employees OR to Employees hired after "x" date. Daily Valuation Dates apply to
Division B Employees OR to Employees hired on/before "x" date.); (ii)
Contribution Type (e.g., No additional Valuation Dates apply as to Discretionary
Nonelective Contribution Accounts. The last day of each Plan Year quarter
applies to Fixed Nonelective Contribution Accounts); (iii) investment type,
investment vendor or Account type (e.g., No additional Valuation Dates apply to
investments placed with vendor A and Daily Valuation Dates apply to investments
placed with vendor B OR Daily Valuation Dates apply to Participant-Directed
Accounts and no additional Valuation Dates apply to pooled Accounts); and/or
(iv) merged plan account now held in the Plan (e.g., The accounts from the X
plan merged into this Plan continue to be subject to Trust valuation in
accordance with the X plan terms [supply terms] and not in accordance with the
terms of this Plan). An Employer's election under Election 52(d) must: (i) be
objectively determinable; (ii) not be subject to Employer discretion; and (iii)
be nondiscriminatory.]

 

32

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

The Employer, by executing this Adoption Agreement, hereby agrees to the
provisions of this Plan and Trust.

 

 

Employer:

California Coastal Communities, Inc.

 

 

 

Date:

4/19/10

 

 

 

Signed:

/s/ S.G. Sciutto

 

 

 

Sandra G. Sciutto, SVP

 

[print name/title]

 

The Trustee, by executing this Adoption Agreement, hereby accepts its position
and agrees to all of the obligations, responsibilities and duties imposed upon
the Trustee under the Prototype Plan and Trust. If the Employer under Election
5(c), 5(d), or 5(e) will use a separate Trust, the Trustee need not execute this
Adoption Agreement.

 

 

Nondiscretionary Trustee(s):

Prudential Trust Company

 

 

 

Date:

4/30/2010

 

 

 

Signed:

/s/ Michael G. Williamson

 

 

 

Michael G. Williamson V.P., Pru Trust

 

[print name/title]

 

 

 

Nondiscretionary Trustee(s):

 

 

 

 

Date:

 

 

 

 

Signed:

 

 

 

 

 

 

[print name/title]

 

 

 

Prototype Plan Sponsor:

The Prudential Insurance Company of America (PICA)

 

 

 

Date:

4/30/2010

 

 

 

Signed:

/s/ Christine C. Marcks

 

 

 

Christine C. Marcks Senior V.P. (PICA)

 

[print name/title]

 

Use of Adoption Agreement. Failure to complete properly the elections in this
Adoption Agreement may result in disqualification of the Employer’s Plan. The
Employer only may use this Adoption Agreement only in conjunction with the basic
plan document referenced by its document number on Adoption Agreement page one.

 

Execution for Page Substitution Amendment Only. If this paragraph is completed,
this Execution Page documents an amendment to Adoption Agreement
Election(s)       effective                       , by substitute Adoption
Agreement page number(s)             . The Employer should retain all Adoption
Agreement Execution Pages and amended pages. [Note: The Effective Date may be
retroactive or may be prospective as permitted under Applicable Law.]

 

Prototype Plan Sponsor. The Prototype Plan Sponsor identified on the first
page of the basic plan document will notify all adopting Employers of any
amendment to this Prototype Plan or of any abandonment or discontinuance by the
Prototype Plan Sponsor of its maintenance of this Prototype Plan. For inquiries
regarding the adoption of the Prototype Plan, the Prototype Plan Sponsor’s
intended meaning of any Plan provisions or the effect of the Opinion Letter
issued to the Prototype Plan Sponsor, please contact the Prototype Plan Sponsor
at the following address and telephone number:   751 Broad Street, Newark, NJ
07102-3777   1-800-848-4015.

 

Reliance on Sponsor Opinion Letter. The Prototype Plan Sponsor has obtained from
the IRS an Opinion Letter specifying the form of this Adoption Agreement and the
basic plan document satisfy, as of the date of the Opinion Letter, Code §401. An
adopting Employer may rely on the Prototype Sponsor’s IRS Opinion Letter only to
the extent provided in Rev. Proc. 2005-16. The Employer may not rely on the
Opinion Letter in certain other circumstances or with respect to certain
qualification requirements, which are specified in the Opinion Letter and in
Rev. Proc. 2005-16, Sections 19.02 and 19.03. In order to have reliance in such
circumstances or with respect to such qualification requirements, the Employer
must apply for a determination letter to Employee Plans Determinations of the
IRS.

 

33

--------------------------------------------------------------------------------


 

APPENDIX A

EGTRRA RESTATED PLANS - SPECIAL EFFECTIVE DATES

[Covering period from restated Effective Date in Election 4(b) until Employer
executes EGTRRA restatement]

 

53.     SPECIAL EFFECTIVE DATES (1.19). The Employer elects or does not elect
Appendix A special Effective Date(s) as follows. (Choose (a) or one or more of
(b) through (r) as applicable):

[Note: If the Employer elects 53(a), do not complete the balance of this
Election 53.]

(a)                [   ]    Not applicable. The Employer does not elect any
Appendix A special Effective Dates.

[Note: The Employer should use this Appendix A where it is restating its Plan
for EGTRRA with a retroactive Effective Date, but where one or more Adoption
Agreement elections under the restated Plan became effective after the Plan's
general restatement Effective Date under Election 4(b). For periods prior to the
below-specified special Effective Date(s), the Plan terms in effect prior to its
restatement under this Adoption Agreement control for purposes of the designated
provisions. Any special Effective Date the Employer elects must comply with
Applicable Law.]

(b)               [   ]    Contribution Types (1.12). The Contribution Types
under Election(s) 6             are effective:                         .

[Note: The Plan may not permit Roth Deferrals before January 1, 2006.]

(c)                [X]    Excluded Employees (1.21(D)). The Excluded Employee
provisions under Election(s) 8   (b)(4)   are effective:   September 1, 2003  .

(d)               [   ]    Compensation (1.11). The Compensation definition
under Election(s)             (specify 9-11 as applicable) are
effective:                         .

(e)                [X]    Eligibility (2.01-2.03). The eligibility provisions
under Election(s)   14(b)(2)(1)   (specify 14-19 as applicable) are
effective:   June 1, 2010  .

(f)                 [X]    Elective Deferrals (3.02(A)-(C)). The Elective
Deferral provisions under Election(s)   20(a)   (specify 20-22 as applicable)
are effective:   April 1, 2004  .

(g)                [   ]    Catch-Up Deferrals (3.02(D)). The Catch-Up Deferral
provisions under Election 23             are
effective:                         .

(h)               [   ]    Matching Contributions (3.03). The Matching
Contribution provisions under Election(s)              (specify 24-26 as
applicable) are effective:                         .

(i)                  [   ]    Nonelective Contributions (3.04). The Nonelective
Contribution provisions under Election(s)             (specify 27-29 as
applicable) are effective:                         .

(j)                  [   ]    401(k) safe harbor (3.05). The 401(k) safe harbor
provisions under Election(s) 30             are
effective:                         .

(k)               [   ]    Allocation conditions (3.06). The allocation
conditions under Election(s)             (specify 31-32 as applicable) are
effective:                         .

(l)                  [   ]    Forfeitures (3.07). The forfeiture allocation
provisions under Election(s)             (specify 33-34 as applicable) are
effective:                         .

(m)            [   ]    Employee Contributions (3.09). The Employee Contribution
provisions under Election(s) 35             are
effective:                         .

(n)               [   ]    Testing elections (4.06(B)). The testing elections
under Election(s) 37             under the "Effective as of execution (and
retroactively if restatement)" column are effective:                         .

(o)               [   ]    Vesting (5.03). The vesting provisions under
Election(s)             (specify 38-43 as applicable) are
effective:                         .

(p)              [   ]    Distributions (6.01 and 6.03). The distribution
elections under Election(s)             (specify 44-50 as applicable) are
effective:                         .

(q)               [   ]    Earnings/Trust valuation (7.04(B)/8.02(C)(4)). The
Earnings allocation and Trust valuation provisions under Election(s)            
(specify 51-52 as applicable) are effective:                         .

(r)                 [X]    Special Effective Date(s) for other elections
(specify elections and dates):  If this Plan is retroactively effective on the
Effective Date, the provisions of this Plan generally control, however, if the
provisions of this Plan are different from the provisions of the Employer's
prior plan, and after the retroactive Effective Date of this Plan, the Employer
operated in compliance with the provisions of the prior plan, the provisions of
such prior plan are incorporated into this Plan for purposes of determining
whether the Employer operated the Plan in compliance with its terms, provided
operation in compliance with the terms of the prior plan do not violate any
qualification requirements under the Code, regulations or other IRS
guidance.      

 

1

--------------------------------------------------------------------------------


 

APPENDIX B

BASIC PLAN DOCUMENT OVERRIDE ELECTIONS

 

54.     BASIC PLAN OVERRIDES. The Employer elects or does not elect to override
various basic plan provisions as follows (Choose (a) or choose one or more of
(b) through (i) as applicable):

[Note: If the Employer elects 54(a), do not complete the balance of this
Election 54.]

(a)                [   ]    Not applicable. The Employer does not elect to
override any basic plan provisions.

[Note: The Employer at the time of restating its Plan with this Adoption
Agreement may make an election on Appendix A (Election 53(r)) to specify a
special Effective Date for any override provision the Employer elects in this
Election 54. If the Employer, after it has executed this Adoption Agreement,
later amends its Plan to change any election on this Appendix B, the Employer
should document the Effective Date of the Appendix B amendment on the Execution
Page or otherwise in the amendment.]

(b)               [X]    Definition (Article I) overrides. (Choose one or more
of (1) through (9) as applicable):

(1)               [   ]    W-2 Compensation exclusion of paid/reimbursed moving
expenses (1.11(B)(1)). W-2 Compensation excludes amounts paid or reimbursed by
the Employer for moving expenses incurred by an Employee, but only to the extent
that, at the time of payment, it is reasonable to believe that the Employee may
deduct these amounts under Code §217.

(2)               [   ]    Alternative (general) 415 Compensation (1.11(B)(4)).
The Employer elects to apply the alternative (general) 415 definition of
Compensation in lieu of simplified 415 Compensation. As to amounts received from
an unfunded nonqualified deferred compensation plan which is includible in gross
income in the taxable year of receipt (Choose one of a. or b.):

a.                    [   ]    Include. Include the nonqualified deferred
compensation.

b.                   [   ]    Do not include. Do not include the nonqualified
deferred compensation.

(3)               [X]    Inclusion of Deemed 125 Compensation (1.11(C)).
Compensation under Section 1.11 includes Deemed 125 Compensation.

(4)               [   ]    Inclusion of Post-Severance Compensation (1.11(I) and
4.05(C)(1)). The Plan includes Post-Severance Compensation within the meaning of
Prop. Treas. Reg. §1.415(c)-2(e) as described in Sections 1.11(I) and 4.05(C)(1)
as follows (Choose one or both of a. and b.):

a.                    [   ]    Include for 415 testing. Include for 415 testing
and for other testing which uses 415 Compensation. This provision applies
effective as of                          (specify a date which is no earlier
than January 1, 2005).

b.                   [   ]    Include for allocations. Include for allocations
as follows (specify affected Contribution Type(s) and any adjustments to
Post-Severance Compensation used for allocation):
                                                                                                    
. This provision applies effective as of                          (specify a
date which is no earlier than January 1, 2002).

(5)               [   ]    Inclusion of Deemed Disability Compensation
(1.11(K)). Include Deemed Disability Compensation. (Choose one of a. or b.):

a.                    [   ]    NHCEs only. Apply only to disabled NHCEs.

b.                   [   ]    All Participants. Apply to all disabled
Participants. The Employer will make Employer Contributions for such disabled
Participants for:
                                                                                              
 (specify a fixed or determinable period).

(6)               [   ]    Early application of final 401(k) regulations (1.28).
The Employer (consistent with the Plan Administrator's operation of the Plan)
elects to apply the final 401(k) regulations before the beginning of the 2006
Plan Year. The Employer elects to apply the regulations effective as of:
            (specify Plan Year ending after December 29, 2004, e.g., Plan Year
ending December 31, 2004 OR Plan Year beginning January 1, 2005).

 

(7)               [X]    Leased Employees (1.21(B)). The Employer for purposes
of the following Contribution Types, does not exclude Leased Employees:  All
Contributions.                                                                     
(specify Contribution Types).

(8)               [   ]    Offset if contributions to leasing organization plan
(1.21(B)(2)). The Employer will reduce allocations to this Plan for any Leased
Employee to the extent that the leasing organization contributes to or provides
benefits under a leasing organization plan to or for the Leased Employee and
which are attributable to the Leased Employee's services for the Employer. The
amount of the offset is as follows:           .

[Note: The election of an offset under this Election 54(b)(8) requires that the
Employer aggregate its plan with the leasing organization's plan for coverage
and nondiscrimination testing.]

(9)               [   ]    Reclassified Employees (1.21(D)(3)). The Employer for
purposes of the following Contribution Types, does not exclude Reclassified
Employees (or the following categories of Reclassified Employees):      
 (specify Contribution Types and/or categories of Reclassified Employees).

 

1

--------------------------------------------------------------------------------


 

(c)                [   ]    Rule of parity – participation (Article II) override
(2.03(D)). For purposes of Plan participation, the Plan applies the "rule of
parity" under Code §410(a)(5)(D).

(d)               [   ]    Contribution/allocation (Article III) overrides.
(Choose one or more of (1) through (7) as applicable):

(1)               [   ]    Treatment of Automatic Deferrals as Roth Deferrals
(3.02(B)(7)). The Employer elects to treat Automatic Deferrals as Roth Deferrals
in lieu of treating Automatic Deferrals as Pre-Tax Deferrals.

(2)               [   ]    Application of Safe Harbor Contributions to other
allocations (3.05(E)(11)). Any Safe Harbor Nonelective Contributions allocated
to a Participant's account will not be applied toward (offset) any allocation to
the Participant of a non-Safe Harbor Nonelective Contribution.

(3)               [   ]    Short Plan Year or allocation period (3.06(B)(1)(c)).
The Plan Administrator (Choose one of a. or b.):

a.                    [   ]    No pro-ration. Will not pro-rate Hours of Service
in any short allocation period.

b.                   [   ]    Pro-ration based on months. Will pro-rate any Hour
of Service requirement based on the number of months in the short allocation
period.

(4)               [   ]    Limited waiver of allocation conditions for re-hired
Participants (3.06(G)). The allocation conditions the Employer has elected in
the Adoption Agreement do not apply to re-hired Participants in the Plan Year
they resume participation, as described in Section 3.06(G).

(5)               [   ]    Associated Match forfeiture timing (3.07(A)(1)(c)).
Forfeiture of associated matching contributions occurs in the Testing Year.

(6)               [   ]    Safe Harbor top-heavy exempt fail-safe (3.07(A)(4)).
In lieu of ordering forfeitures as (a), (b), (c), and (d) under Section
3.07(A)(4), the Employer establishes the following forfeiture ordering rules
(Specify the ordering rules, for example, (d), (a), (b), and (c)):
                        .

 

(7)               [   ]    Suspension (3.06(F)(3)). The Plan Administrator in
applying Section 3.06(F) will (Choose one or more of a., b., and c. as
applicable):

a.                    [   ]    Re-order tiers. Apply the suspension tiers in
Section 3.06(F)(2) in the following order:
                                           (specify order).

b.                   [   ]    Hours of Service tie-breaker. Apply the greatest
Hours of Service as the tie-breaker within a suspension tier in lieu of applying
the lowest Compensation.

c.                    [   ]    Additional/other tiers. Apply the following
additional or other tiers:                                           (specify
suspension tiers and ordering).

 

(e)                [   ]    Testing (Article IV) overrides. (Choose one or both
of (1) and (2) as applicable):

(1)               [   ]    Early application of Gap Period income to Excess
Deferrals (4.11(C)(1)). The Plan Administrator will distribute Gap Period income
allocated on Excess Deferrals as to Excess Deferrals occurring in the
                         Taxable Year and in later Taxable Years (Specify a
Taxable Year before 2008).

(2)               [   ]    Early application of Gap Period income to Excess
Contributions/Aggregates (4.11(C)(2)). The Plan Administrator will distribute
Gap Period income allocated on Excess Contributions and Excess Aggregate
Contributions occurring in the                          Plan Year and in later
Plan Years (Specify a Plan Year before the Final 401(k) Regulations Effective
Date).

(f)                 [   ]    Vesting (Article V) overrides. (Choose one or more
of (1) through (6) as applicable):

(1)               [   ]    Application of top-heavy vesting to Matching
(5.03(A)(1)). The Employer makes the following elections regarding the
application of top-heavy vesting to its Regular Matching and Additional Matching
Contributions (Choose one or both of a. and b.):

a.                    [   ]    Post-EGTRRA Matching only. Apply top-heavy
vesting only to such post-2001 Plan Year Matching Contributions.

b.                   [   ]    Waiver of Hour of Service requirement. Apply
top-heavy vesting as under the basic plan or as modified by Election 54(f)(1)a.
to all Participants even if they did not have an Hour of Service in any
post-2001 Plan Year.

(2)               [   ]    Alternative "grossed-up" vesting formula
(5.03(C)(2)). The Employer elects the alternative vesting formula described in
Section 5.03(C)(2).

(3)               [   ]    a.       Source of Cash-Out forfeiture restoration
(5.04(B)(5)). To restore a Participant's Account Balance as described in Section
5.04(B)(5), the Plan Administrator, to the extent necessary, will allocate from
the following source(s) and in the following order (Specify, in order, one or
more of the following: Forfeitures, Earnings, and/or Employer Contribution):
             .

 

2

--------------------------------------------------------------------------------


 

                             [   ]    b.       Forfeiture Restoration and
Conditions for Restoration (5.04(B). The Plan Administrator will restore a
re-employed Participant's Account Balance under this Section 5.04(B) without
requiring repayment by the Participant of the entire amount of the Cash-Out
Distribution to the Trust.

(4)               [   ]    Deemed Cash-Out of 0% Vested Participant (5.04(C)).
The deemed cash-out rule of Section 5.04(C) does not apply to the Plan.

(5)               [   ]    Accounting for Cash-Out repayment; Contribution Type
(5.04(D)(2)). In lieu of the accounting described in Section 5.04(D)(2), the
Plan Administrator will account for a Participant's Account Balance attributable
to a Cash-Out repayment: (Choose one of a. or b.):

a.                    [   ]    Nonelective rule. Under the nonelective rule.

b.                   [   ]    Rollover rule. Under the rollover rule.

(6)               [   ]    One-year hold-out rule – vesting (5.06(D)). The
one-year hold-out Break in Service rule under Code §411(a)(6)(B) applies.

(g)                [X]    Distribution (Article VI) overrides. (Choose one or
more of (1) through (7) as applicable):

(1)               [   ]    Election of 5-year rule (6.02(B)(1)(e)). Under
Section 6.02(B)(1)(e) relating to death before the RBD, if a Designated
Beneficiary does not make a timely election, the 5-year rule applies in lieu of
the Life Expectancy rule.

(2)               [X]    2002 only special Effective Date for Section 6.02
(6.02(D)(4)). For the 2002 DCY only, the Plan Administrator will apply the RMD
rules in effect under (Choose one of a. or b.):

a.                    [   ]    1987 proposed regulations. The 1987 proposed
Treasury regulations under Code §401(a)(9).

b.                   [X]    2001 proposed regulations. The 2001 proposed
Treasury regulations under Code §401(a)(9).

(3)               [   ]    RBD definition (6.02(E)(7)(c)). In lieu of the RBD
definition in Section 6.02(E)(7)(a) and (b), the Plan Administrator (Choose one
of a. or b.):

a.                    [   ]    SBJPA definition indefinitely. Indefinitely will
apply the pre-SBJPA RBD definition.

b.                   [   ]    SBJPA definition to specified date. Will apply the
pre-SBJPA definition until                          (the stated date may not be
earlier than January 1, 1997), and thereafter will apply the RBD definition in
Section 6.02(E)(7)(a) and (b).

(4)               [   ]    Modification of QJSA (6.04(A)(3)). The Survivor
Annuity percentage will be            %. (Specify a percentage between 50% and
100%.)

(5)               [   ]    Modification of QPSA (6.04(B)(2)). The QPSA
percentage will be            %. (Specify a percentage between 50% and 100%.)

(6)               [   ]    Restriction on hardship source; grandfathering
(6.07(E)). The hardship distribution limit includes grandfathered amounts.

(7)               [   ]    Replacement of $5,000 amount (6.09). All Plan
references (except in Sections 3.02(D), 3.10 and 3.12(C)(2)) to "$5,000" will be
$           . (Specify an amount less than $5,000.)

(h)               [   ]    Administrative, Trust and insurance overrides
(Articles VII, VIII and IX). (Choose one or more of (1) through (9) as
applicable):

(1)               [   ]    Contributions prior to accrual or precise
determination (7.04(B)(5)(b)). The Plan Administrator will allocate Earnings
described in Section 7.04(B)(5)(b) as follows (Choose one of a., b., or c.):

a.                    [   ]    Treat as contribution. Treat the Earnings as an
Employer Matching or Nonelective Contribution and allocate accordingly.

b.                   [   ]    Balance forward. Allocate the Earnings using the
balance forward method described in Section 7.04(B)(4)(b).

c.                    [   ]    Weighted average. Allocate the Earnings on
Matching Contributions using the weighted average method in a manner similar to
the method described in Section 7.04(B)(4)(d).

(2)               [   ]    Automatic revocation of spousal designation
(7.05(A)(1)). The automatic revocation of a spousal Beneficiary designation in
the case of divorce or legal separation does not apply.

(3)               [   ]    Limitation on frequency of Beneficiary designation
changes (7.05(A)(4)). Except in the case of a Participant incurring a major life
event, a period of at least                          must elapse between
Beneficiary designation changes. (Specify a period of time, e.g., 90 days OR 12
months.)

(4)               [   ]    Definition of "spouse" (7.05(A)(5)). The following
definition of "spouse" applies:
                                                          . (Specify a
definition consistent with Applicable Law.)

 

3

--------------------------------------------------------------------------------


 

(5)               [   ]    Administration of default provision; default
Beneficiaries (7.05(C)). The following list of default Beneficiaries will apply:
       . (Specify, in order, one or more Beneficiaries who will receive the
interest of a deceased Participant.)

(6)               [   ]    Subsequent restoration of forfeiture-sources and
ordering (7.07(A)(3)). Restoration of forfeitures will come from the following
sources, in the following order   . (Specify, in order, one or more of the
following: Forfeitures, Employer Contribution, Trust Fund Earnings.)

(7)               [   ]    State law (7.10(H)). The law of the following state
will apply:                                                               .
(Specify one of the 50 states or the District of Columbia, or other appropriate
legal jurisdiction, such as a territory of the United States or an Indian tribal
government.)

(8)               [   ]    Employer securities/real property in Profit Sharing
Plans/401(k) Plans (8.02(A)(13)(a)). The Plan limit on investment in qualifying
Employer securities/real property is            %. (Specify a percentage which
is less than 100%.)

(9)               [   ]    Provisions relating to insurance and insurance
company (9.08). The following provisions apply:
                                             (Specify such language as necessary
to accommodate life insurance Contracts the Plan holds.)

[Note: The provisions in this Election 54(h)(9) may override provisions in
Article IX of the Plan, but must be consistent with all other provisions of the
Plan and Applicable Law.]

(i)                  [X]    Code Sections 415/416 (Article XI) override
(11.02(A)(1)). Because of the required aggregation of multiple plans, to satisfy
Code §§415 and/or 416, the following overriding provisions apply:  Top-Heavy
Minimum Benefit will be made to this Plan but the minimum required contribution
is increased from 3% to 5% of Total Compensation for the Plan
Year.                                         . (Specify such language as
necessary to satisfy §§415 and 416.)

 

4

--------------------------------------------------------------------------------


 

APPENDIX C

LIST OF GROUP TRUST FUNDS/PERMISSIBLE TRUST AMENDMENTS

 

55.     [   ]    INVESTMENT IN GROUP TRUST FUND (8.09). The nondiscretionary
Trustee, as directed or the discretionary Trustee acting without direction (and
in addition to the discretionary Trustee's authority to invest in its own funds
under Section 8.02(A)(3)), may invest in any of the following group trust funds:
  . (Specify the names of one or more group trust funds in which the Plan can
invest).

[Note: A discretionary or nondiscretionary Trustee also may invest in any group
trust fund authorized by an independent Named Fiduciary.]

 

56.     [   ]    PERMISSIBLE TRUST AMENDMENTS (8.11). The Employer makes the
following amendments to the Trust as permitted under Rev. Proc. 2005-16, Section
5.09 (Choose one or more of (a) through (c) as applicable):

[Note: Any amendment under this Election 56 must not: (i) conflict with any Plan
provision unrelated to the Trust or Trustee; or (ii) cause the Plan to violate
Code §401(a). The amendment may override, add to, delete or otherwise modify the
Trust provisions. Do not use this Election 56 to substitute another pre-approved
trust for the Trust. See Election 5(c), 5(d), and 5(e) as to a substitute
trust.]

(a)               [   ]    Investments. The Employer amends the Trust provisions
relating to Trust investments as follows:

                                                                                                                                                                                         
.

(b)              [   ]    Duties. The Employer amends the Trust provisions
relating to Trustee (or Custodian) duties as follows:

                                                                                                                                                                                         
.

(c)               [   ]    Other administrative provisions. The Employer amends
the other administrative provisions of the Trust as follows:

                                                                                                                                                                                         
.

 

1

--------------------------------------------------------------------------------


 

APPENDIX D

TABLE I: ACTUARIAL FACTORS

UP-1984

Without Setback

 

Number of years

from attained age

at the end of Plan Year until

Normal Retirement Age                                          
7.50%                                                                
8.00%                                                     8.50%

 

                                                                                                                                                           
0                                                                                                     
8.458                                                                    
8.196                                                         7.949

                                                                                                                                                           
1                                                                                                     
7.868                                                                    
7.589                                                         7.326

                                                                                                                                                           
2                                                                                                     
7.319                                                                    
7.027                                                         6.752

                                                                                                                                                           
3                                                                                                     
6.808                                                                    
6.506                                                         6.223

                                                                                                                                                           
4                                                                                                     
6.333                                                                    
6.024                                                         5.736

                                                                                                                                                           
5                                                                                                     
5.891                                                                    
5.578                                                         5.286

                                                                                                                                                           
6                                                                                                     
5.480                                                                    
5.165                                                         4.872

                                                                                                                                                           
7                                                                                                     
5.098                                                                    
4.782                                                         4.491

                                                                                                                                                           
8                                                                                                     
4.742                                                                    
4.428                                                         4.139

                                                                                                                                                           
9                                                                                                     
4.412                                                                    
4.100                                                         3.815

                                                                                                                                                     
10                                                                                                     
4.104                                                                    
3.796                                                         3.516

                                                                                                                                                     
11                                                                                                     
3.817                                                                    
3.515                                                         3.240

                                                                                                                                                     
12                                                                                                     
3.551                                                                    
3.255                                                         2.986

                                                                                                                                                     
13                                                                                                     
3.303                                                                    
3.014                                                         2.752

                                                                                                                                                     
14                                                                                                     
3.073                                                                    
2.790                                                         2.537

                                                                                                                                                     
15                                                                                                     
2.859                                                                    
2.584                                                         2.338

                                                                                                                                                     
16                                                                                                     
2.659                                                                    
2.392                                                         2.155

                                                                                                                                                     
17                                                                                                     
2.474                                                                    
2.215                                                         1.986

                                                                                                                                                     
18                                                                                                     
2.301                                                                    
2.051                                                         1.831

                                                                                                                                                     
19                                                                                                     
2.140                                                                    
1.899                                                         1.687

                                                                                                                                                     
20                                                                                                     
1.991                                                                    
1.758                                                         1.555

                                                                                                                                                     
21                                                                                                     
1.852                                                                    
1.628                                                         1.433

                                                                                                                                                     
22                                                                                                     
1.723                                                                    
1.508                                                         1.321

                                                                                                                                                     
23                                                                                                     
1.603                                                                    
1.396                                                         1.217

                                                                                                                                                     
24                                                                                                     
1.491                                                                    
1.293                                                         1.122

                                                                                                                                                     
25                                                                                                     
1.387                                                                    
1.197                                                         1.034

                                                                                                                                                     
26                                                                                                     
1.290                                                                    
1.108                                                         0.953

                                                                                                                                                     
27                                                                                                     
1.200                                                                    
1.026                                                         0.878

                                                                                                                                                     
28                                                                                                     
1.116                                                                    
0.950                                                         0.810

                                                                                                                                                     
29                                                                                                     
1.039                                                                    
0.880                                                         0.746

                                                                                                                                                     
30                                                                                                     
0.966                                                                    
0.814                                                         0.688

                                                                                                                                                     
31                                                                                                     
0.899                                                                    
0.754                                                         0.634

                                                                                                                                                     
32                                                                                                     
0.836                                                                    
0.698                                                         0.584

                                                                                                                                                     
33                                                                                                     
0.778                                                                    
0.647                                                         0.538

                                                                                                                                                     
34                                                                                                     
0.723                                                                    
0.599                                                         0.496

                                                                                                                                                     
35                                                                                                     
0.673                                                                    
0.554                                                         0.457

                                                                                                                                                     
36                                                                                                     
0.626                                                                    
0.513                                                         0.422

                                                                                                                                                     
37                                                                                                     
0.582                                                                    
0.475                                                         0.389

                                                                                                                                                     
38                                                                                                     
0.542                                                                    
0.440                                                         0.358

                                                                                                                                                     
39                                                                                                     
0.504                                                                    
0.407                                                         0.330

                                                                                                                                                     
40                                                                                                     
0.469                                                                    
0.377                                                         0.304

                                                                                                                                                     
41                                                                                                     
0.436                                                                    
0.349                                                         0.280

                                                                                                                                                     
42                                                                                                     
0.406                                                                    
0.323                                                         0.258

                                                                                                                                                     
43                                                                                                     
0.377                                                                    
0.299                                                         0.238

                                                                                                                                                     
44                                                                                                     
0.351                                                                    
0.277                                                         0.219

                                                                                                                                                     
45                                                                                                     
0.327                                                                    
0.257                                                         0.202

 

Note: A Participant's Actuarial Factor under Table I is the factor corresponding
to the number of years until the Participant reaches his/her Normal Retirement
Age under the Plan. A Participant's age as of the end of the current Plan Year
is his/her age on his/her last birthday. For any Plan Year beginning on or after
the Participant's attainment of Normal Retirement Age, the factor for "zero"
years applies.

 

1

--------------------------------------------------------------------------------


 

APPENDIX D

TABLE II: ADJUSTMENT TO ACTUARIAL FACTORS FOR NORMAL RETIREMENT AGE

OTHER THAN 65

UP-1984

Without Setback

 

 

Normal Retirement

                                   
Age                                                                                                                           
7.50%                                                    
8.00%                                                     8.50%

 

                                                                                                                                   
55                                                                                                                                   
1.2242                                                  
1.2147                                                   1.2058

                                                                                                                                   
56                                                                                                                                   
1.2043                                                  
1.1959                                                   1.1879

                                                                                                                                   
57                                                                                                                                   
1.1838                                                  
1.1764                                                   1.1694

                                                                                                                                   
58                                                                                                                                   
1.1627                                                  
1.1563                                                   1.1503

                                                                                                                                   
59                                                                                                                                   
1.1411                                                  
1.1357                                                   1.1305

                                                                                                                                   
60                                                                                                                                   
1.1188                                                  
1.1144                                                   1.1101

                                                                                                                                   
61                                                                                                                                   
1.0960                                                  
1.0925                                                   1.0891

                                                                                                                                   
62                                                                                                                                   
1.0726                                                  
1.0700                                                   1.0676

                                                                                                                                   
63                                                                                                                                   
1.0488                                                  
1.0471                                                   1.0455

                                                                                                                                   
64                                                                                                                                   
1.0246                                                  
1.0237                                                   1.0229

                                                                                                                                   
65                                                                                                                                   
1.0000                                                  
1.0000                                                   1.0000

                                                                                                                                   
66                                                                                                                                   
0.9752                                                  
0.9760                                                   0.9767

                                                                                                                                   
67                                                                                                                                   
0.9502                                                  
0.9518                                                   0.9533

                                                                                                                                   
68                                                                                                                                   
0.9251                                                  
0.9274                                                   0.9296

                                                                                                                                   
69                                                                                                                                   
0.8998                                                  
0.9027                                                   0.9055

                                                                                                                                   
70                                                                                                                                   
0.8740                                                  
0.8776                                                   0.8810

                                                                                                                                   
71                                                                                                                                   
0.8478                                                  
0.8520                                                   0.8561

                                                                                                                                   
72                                                                                                                                   
0.8214                                                  
0.8261                                                   0.8307

                                                                                                                                   
73                                                                                                                                   
0.7946                                                  
0.7999                                                   0.8049

                                                                                                                                   
74                                                                                                                                   
0.7678                                                  
0.7735                                                   0.7790

                                                                                                                                   
75                                                                                                                                   
0.7409                                                  
0.7470                                                   0.7529

                                                                                                                                   
76                                                                                                                                   
0.7140                                                  
0.7205                                                   0.7268

                                                                                                                                   
77                                                                                                                                   
0.6874                                                  
0.6942                                                   0.7008

                                                                                                                                   
78                                                                                                                                   
0.6611                                                  
0.6682                                                   0.6751

                                                                                                                                   
79                                                                                                                                   
0.6349                                                  
0.6423                                                   0.6494

                                                                                                                                   
80                                                                                                                                   
0.6090                                                  
0.6165                                                   0.6238

 

Note: Use Table II only if the Normal Retirement Age for any Participant is not
65. If a Participant's Normal Retirement Age is not 65, adjust Table I by
multiplying all factors applicable to that Participant in Table I by the
appropriate Table II factor.

 

2

--------------------------------------------------------------------------------


 


AMENDMENT FOR THE FINAL 415 REGULATIONS

 

ARTICLE I

PREAMBLE

 

1.1         Effective date of Amendment. This Amendment is effective for
limitation years and plan years beginning on or after July 1, 2007, except as
otherwise provided herein.

 

1.2         Superseding of inconsistent provisions. This Amendment supersedes
the provisions of the Plan to the extent those provisions are inconsistent with
the provisions of this Amendment.

 

1.3         Employer's election. The Employer adopts all Articles of this
Amendment, except those Articles that the Employer specifically elects not to
adopt.

 

1.4         Construction. Except as otherwise provided in this Amendment, any
reference to "Section" in this Amendment refers only to sections within this
Amendment, and is not a reference to the Plan. The Article and Section numbering
in this Amendment is solely for purposes of this Amendment, and does not relate
to any Plan article, section or other numbering designations.

 

1.5         Effect of restatement of Plan. If the Employer restates the Plan,
then this Amendment shall remain in effect after such restatement unless the
provisions in this Amendment are restated or otherwise become obsolete (e.g., if
the Plan is restated onto a plan document which incorporates the final Code §415
Regulation provisions).

 

1.6         Adoption by prototype sponsor. Except as otherwise provided herein,
pursuant to the provisions of the Plan and Section 5.01 of Revenue Procedure
2005-16, the sponsor hereby adopts this Amendment on behalf of all adopting
employers.

 

ARTICLE II

EMPLOYER ELECTIONS

 

The Employer only needs to complete the questions in Section 2.2 in order to
override the default provisions set forth below. If the Plan will use all of the
default provisions, then these questions should be skipped and the Employer does
not need to execute this amendment.

 

2.1         Default Provisions. Unless the Employer elects otherwise in Section
2.2, the following defaults will apply:

 

a.                The provisions of the Plan setting forth the definition of
compensation for purposes of Code §415 (hereinafter referred to as "415
Compensation"), as well as compensation for purposes of determining highly
compensated employees pursuant to Code §414(q) and for top-heavy purposes under
Code §416 (including the determination of key employees), shall be modified by
(1) including payments for unused sick, vacation or other leave and payments
from nonqualified unfunded deferred compensation plans (Amendment Section
3.2(b)), (2) excluding salary continuation payments for participants on military
service (Amendment Section 3.2(c)), and (3) excluding salary continuation
payments for disabled participants (Amendment Section 3.2(d)).

 

b.               The "first few weeks rule" does not apply for purposes of 415
Compensation (Amendment Section 3.3).

 

c.                The provision of the Plan setting forth the definition of
compensation for allocation purposes (hereinafter referred to as "Plan
Compensation") shall be modified to provide for the same adjustments to Plan
Compensation (for all contribution types) that are made to 415 Compensation
pursuant to this Amendment.

 

2.2         In lieu of default provisions. In lieu of the default provisions
above, the following apply: (select all that apply; if no selections are made,
then the defaults apply)

 

415 Compensation. (select all that apply):

a.                [   ]       Exclude leave cashouts and deferred compensation
(Section 3.2(b))

b.               [   ]       Include military continuation payments (Section
3.2(c))

c.                [   ]       Include disability continuation payments (Section
3.2(d)):

1.               [   ]       For Nonhighly Compensated Employees only

2.               [   ]       For all participants and the salary continuation
will continue for the following fixed or determinable
period:                                             

d.               [   ]       Apply the administrative delay ("first few weeks")
rule (Section 3.3)

 

1

--------------------------------------------------------------------------------


 

Plan Compensation. (select all that apply):

 

NOTE: Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and Employee
Contributions, Matching includes all Matching Contributions and Nonelective
includes all Nonelective Contributions. For all Plans other than 401(k) plans,
only use column 1. or column 4. in the table below.

 

NOTE: Under the GUST PPD document, the plan excludes all post-severance
compensation unless the Employer had elected otherwise in its adoption
agreement.

 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Elective

                                                                                                                                                                                                                                                                                                                                                                                                           
All                                                         
Deferrals                 Matching             Nonelective

 

e.                [   ]       Default provisions
apply                                                                                                                                                                                                  
1.   N/A     OR                              2.   [  
]                               3.   [  
]                                           4.   [   ]

 

f.                 [   ]       No change from existing Plan
provisions                                                                                                                     
1.   [   ]      OR                               2.   [  
]                               3.   [  
]                                           4.   [   ]

 

g.               [   ]       Exclude all post-severance
compensation                                                                                                                      
1.   [   ]      OR                               2.   [  
]                               3.   [  
]                                           4.   [   ]

 

h.               [   ]       Exclude post-severance regular pay
                                                                                                                                             
1.   [   ]      OR                               2.   [  
]                               3.   [  
]                                           4.   [   ]

 

i.                  [   ]       Exclude leave cashouts and deferred
compensation                                                                        
1.   [   ]      OR                               2.   [  
]                               3.   [  
]                                           4.   [   ]

 

j.                  [   ]       Include post-severance military continuation
payments                                                        1.   [   ]     
OR                               2.   [   ]                               3.  
[   ]                                           4.   [   ]

 

k.               [   ]       Include post-severance disability continuation
payments:                                              1.   [   ]     
OR                               2.   [   ]                               3.  
[   ]                                           4.   [   ]

a.                [   ]       For Nonhighly Compensated Employees only

b.               [   ]       For all participants and the salary continuation

will continue for the following fixed or determinable

period:
                                                                                                                                                                                   

 

l.                  [   ]       Other
                                                                                                                                                                                                                                                                                         
 (describe)

 

Plan Compensation Special Effective Date. The definition of Plan Compensation is
modified as set forth herein effective as of the same date as the 415
Compensation change is effective unless otherwise specified:

m.           
                                                                                                                                                                                                                                                                                                                                               
(enter the effective date)

 

ARTICLE III

FINAL SECTION 415 REGULATIONS

 

3.1         Effective date. The provisions of this Article III shall apply to
limitation years beginning on and after July 1, 2007.

 

3.2         415 Compensation paid after severance from employment. 415
Compensation shall be adjusted, as set forth herein and as otherwise elected in
Article II, for the following types of compensation paid after a Participant's
severance from employment with the Employer maintaining the Plan (or any other
entity that is treated as the Employer pursuant to Code §414(b), (c), (m) or
(o)). However, amounts described in subsections (a) and (b) below may only be
included in 415 Compensation to the extent such amounts are paid by the later of
2 1/2 months after severance from employment or by the end of the limitation
year that includes the date of such severance from employment. Any other payment
of compensation paid after severance of employment that is not described in the
following types of compensation is not considered 415 Compensation within the
meaning of Code §415(c)(3), even if payment is made within the time period
specified above.

 

(a)           Regular pay. 415 Compensation shall include regular pay after
severance of employment if:

 

(1)          The payment is regular compensation for services during the
participant's regular working hours, or compensation for services outside the
participant's regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and

 

(2)          The payment would have been paid to the participant prior to a
severance from employment if the participant had continued in employment with
the Employer.

 

2

--------------------------------------------------------------------------------


 

(b)          Leave cashouts and deferred compensation. Leave cashouts shall be
included in 415 Compensation, unless otherwise elected in Section 2.2 of this
Amendment, if those amounts would have been included in the definition of 415
Compensation if they were paid prior to the participant's severance from
employment, and the amounts are payment for unused accrued bona fide sick,
vacation, or other leave, but only if the participant would have been able to
use the leave if employment had continued. In addition, deferred compensation
shall be included in 415 Compensation, unless otherwise elected in Section 2.2
of this Amendment, if the compensation would have been included in the
definition of 415 Compensation if it had been paid prior to the participant's
severance from employment, and the compensation is received pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid at the same time if the participant had continued in employment
with the Employer and only to the extent that the payment is includible in the
participant's gross income.

 

(c)           Salary continuation payments for military service participants.
415 Compensation does not include, unless otherwise elected in Section 2.2 of
this Amendment, payments to an individual who does not currently perform
services for the Employer by reason of qualified military service (as that term
is used in Code §414(u)(1)) to the extent those payments do not exceed the
amounts the individual would have received if the individual had continued to
perform services for the Employer rather than entering qualified military
service.

 

(d)          Salary continuation payments for disabled Participants. Unless
otherwise elected in Section 2.2 of this Amendment, 415 Compensation does not
include compensation paid to a participant who is permanently and totally
disabled (as defined in Code §22(e)(3)). If elected, this provision shall apply
to either just non-highly compensated participants or to all participants for
the period specified in Section 2.2 of this Amendment.

 

3.3         Administrative delay ("the first few weeks") rule. 415 Compensation
for a limitation year shall not include, unless otherwise elected in Section 2.2
of this Amendment, amounts earned but not paid during the limitation year solely
because of the timing of pay periods and pay dates. However, if elected in
Section 2.2 of this Amendment, 415 Compensation for a limitation year shall
include amounts earned but not paid during the limitation year solely because of
the timing of pay periods and pay dates, provided the amounts are paid during
the first few weeks of the next limitation year, the amounts are included on a
uniform and consistent basis with respect to all similarly situated
participants, and no compensation is included in more than one limitation year.

 

3.4         Inclusion of certain nonqualified deferred compensation amounts. If
the Plan's definition of Compensation for purposes of Code §415 is the
definition in Regulation Section 1.415(c)-2(b) (Regulation Section 1.415-2(d)(2)
under the Regulations in effect for limitation years beginning prior to July 1,
2007) and the simplified compensation definition of Regulation 1.415(c)-2(d)(2)
(Regulation Section 1.415-2(d)(10) under the Regulations in effect for
limitation years prior to July 1, 2007) is not used, then 415 Compensation shall
include amounts that are includible in the gross income of a Participant under
the rules of Code §409A or Code §457(f)(1)(A) or because the amounts are
constructively received by the Participant. [Note if the Plan's definition of
Compensation is W-2 wages or wages for withholding purposes, then these amounts
are already included in Compensation.]

 

3.5         Definition of annual additions. The Plan's definition of "annual
additions" is modified as follows:

 

(a)           Restorative payments. Annual additions for purposes of Code §415
shall not include restorative payments. A restorative payment is a payment made
to restore losses to a Plan resulting from actions by a fiduciary for which
there is reasonable risk of liability for breach of a fiduciary duty under ERISA
or under other applicable federal or state law, where participants who are
similarly situated are treated similarly with respect to the payments.
Generally, payments are restorative payments only if the payments are made in
order to restore some or all of the plan's losses due to an action (or a failure
to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to
remit contributions to the Plan). This includes payments to a plan made pursuant
to a Department of Labor order, the Department of Labor's Voluntary Fiduciary
Correction Program, or a court-approved settlement, to restore losses to a
qualified defined contribution plan on account of the breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under ERISA are
not restorative payments and generally constitute contributions that are
considered annual additions.

 

(b)          Other Amounts. Annual additions for purposes of Code §415 shall not
include: (1) The direct transfer of a benefit or employee contributions from a
qualified plan to this Plan; (2) Rollover contributions (as described in Code
§§401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16)); (3)
Repayments of loans made to a participant from the Plan; and (4) Repayments of
amounts described in Code §411(a)(7)(B) (in accordance with Code §411(a)(7)(C))
and Code §411(a)(3)(D) or repayment of contributions to a governmental plan (as
defined in Code §414(d)) as described in Code §415(k)(3), as well as Employer
restorations of benefits that are required pursuant to such repayments.

 

(c)           Date of tax-exempt Employer contributions. Notwithstanding
anything in the Plan to the contrary, in the case of an Employer that is exempt
from Federal income tax (including a governmental employer), Employer
contributions are treated as credited to a participant's account for a
particular limitation year only if the contributions are actually made to the
plan no later than the 15th day of the tenth calendar month following the end of
the calendar year or fiscal year (as applicable, depending on the basis on which
the employer keeps its books) with or within which the particular limitation
year ends.

 

3

--------------------------------------------------------------------------------


 

3.6         Change of limitation year. The limitation year may only be changed
by a Plan amendment. Furthermore, if the Plan is terminated effective as of a
date other than the last day of the Plan's limitation year, then the Plan is
treated as if the Plan had been amended to change its limitation year.

 

3.7         Excess Annual Additions. Notwithstanding any provision of the Plan
to the contrary, if the annual additions (within the meaning of Code §415) are
exceeded for any participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2006-27 or any superseding guidance, including, but
not limited to, the preamble of the final §415 regulations.

 

3.8         Aggregation and Disaggregation of Plans.

 

(a)           For purposes of applying the limitations of Code §415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a "predecessor employer") under which the
participant receives annual additions are treated as one defined contribution
plan. The "Employer" means the Employer that adopts this Plan and all members of
a controlled group or an affiliated service group that includes the Employer
(within the meaning of Code §§414(b), (c), (m) or (o)), except that for purposes
of this Section, the determination shall be made by applying Code §415(h), and
shall take into account tax-exempt organizations under Regulation Section
1.414(c)-5, as modified by Regulation Section 1.415(a)-1(f)(1). For purposes of
this Section:

 

(1)          A former Employer is a "predecessor employer" with respect to a
participant in a plan maintained by an Employer if the Employer maintains a plan
under which the participant had accrued a benefit while performing services for
the former Employer, but only if that benefit is provided under the plan
maintained by the Employer. For this purpose, the formerly affiliated plan rules
in Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor
Employer constituted a single employer under the rules described in Regulation
Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation of
affiliation (and as if they constituted two, unrelated employers under the rules
described in Regulation Section 1.415(a)-1(f)(1) and (2) immediately after the
cessation of affiliation) and cessation of affiliation was the event that gives
rise to the predecessor employer relationship, such as a transfer of benefits or
plan sponsorship.

 

(2)          With respect to an Employer of a participant, a former entity that
antedates the Employer is a "predecessor employer" with respect to the
participant if, under the facts and circumstances, the Employer constitutes a
continuation of all or a portion of the trade or business of the former entity.

 

(b)          Break-up of an affiliate employer or an affiliated service group.
For purposes of aggregating plans for Code §415, a "formerly affiliated plan" of
an employer is taken into account for purposes of applying the Code §415
limitations to the employer, but the formerly affiliated plan is treated as if
it had terminated immediately prior to the "cessation of affiliation." For
purposes of this paragraph, a "formerly affiliated plan" of an employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the employer (as
determined under the employer affiliation rules described in Regulation Section
1.415(a)-1(f)(1) and (2)), and immediately after the cessation of affiliation,
is not actually maintained by any of the entities that constitute the employer
(as determined under the employer affiliation rules described in Regulation
Section 1.415(a)-1(f)(1) and (2)). For purposes of this paragraph, a "cessation
of affiliation" means the event that causes an entity to no longer be aggregated
with one or more other entities as a single employer under the employer
affiliation rules described in Regulation Section 1.415(a)-1(f)(1) and (2) (such
as the sale of a subsidiary outside a controlled group), or that causes a plan
to not actually be maintained by any of the entities that constitute the
employer under the employer affiliation rules of Regulation Section
1.415(a)-1(f)(1) and (2) (such as a transfer of plan sponsorship outside of a
controlled group).

 

(c)           Midyear Aggregation. Two or more defined contribution plans that
are not required to be aggregated pursuant to Code §415(f) and the Regulations
thereunder as of the first day of a limitation year do not fail to satisfy the
requirements of Code §415 with respect to a participant for the limitation year
merely because they are aggregated later in that limitation year, provided that
no annual additions are credited to the participant's account after the date on
which the plans are required to be aggregated.

 

 

ARTICLE IV

PLAN COMPENSATION

 

4.1         Compensation limit. Notwithstanding Amendment Section 4.2 or any
election in Amendment Section 2.2, if the Plan is a 401(k) plan, then
participants may not make elective deferrals with respect to amounts that are
not 415 Compensation. However, for this purpose, 415 Compensation is not limited
to the annual compensation limit of Code §401(a)(17).

 

4.2         Compensation paid after severance from employment. Compensation for
purposes of allocations (hereinafter referred to as Plan Compensation) shall be
adjusted, unless otherwise elected in Amendment Section 2.2, in the same manner
as 415 Compensation pursuant to Article III of this Amendment if those amounts
would have been included in Compensation if they were paid prior to the
Participant's severance from employment, except in applying Article III, the
term "limitation year" shall be replaced with the term "plan year" and the term
"415 Compensation" shall be replaced with the term "Plan Compensation."

 

4

--------------------------------------------------------------------------------


 

4.3         Option to apply Plan Compensation provisions early. The provisions
of this Article shall apply for Plan Years beginning on and after July 1, 2007,
unless another effective date is specified in Section 2.2 of this Amendment.

 

Except with respect to any election made by the employer in Section 2.2, this
amendment is hereby adopted by the prototype sponsor on behalf of all adopting
employers on:

 

__________________________________________________________ (signature and date)

 

Sponsor Name: The Prudential Insurance Company of America (PICA)

 

NOTE: The Employer only needs to execute this Amendment if an election has been
made in Section 2.2 of this Amendment.

 

This amendment has been executed this _________________ day of
______________________________, ________.

 

Name of Plan:  California Coastal Communities 401(k)
Plan                                                                                                   

 

Name of Employer:  California Coastal Communities,
Inc.                                                                                                             

 

By:
                                                                                                                                                                                                                                                                                                                                                                           

                                                                                               
EMPLOYER

 

5

--------------------------------------------------------------------------------


 

PRUDENTIAL ADOPTION AGREEMENT

ADMINISTRATIVE CHECKLIST

June 1, 2010

 

This Administrative Checklist ("AC") is not part of the Adoption Agreement or
Plan but is for the use of the Plan Administrator in administering the Plan.

 

The AC reflects the Plan policies and operation as of the date set forth above
and may also reflect Plan policies and operation pre-dating the specified date.

 

AC1.          PARTICIPANT DISTRIBUTION NOTIFICATION PERIOD (PPA Amendment). For
any distribution notice issued in Plan Years beginning after December 31, 2006,
any reference to the 180-day maximum notice period prior to distribution in
applying the notice requirements of Code §§402(f) (the rollover notice),
411(a)(11) (Participant's consent to distribution), and 417 (notice under the
joint and survivor annuity rules) will continue to be enforced administratively
as a 90 day maximum notice period unless a different maximum notice period is
specified below. (Choose (a) if a different maximum notice period will be
applied administratively.):

(a)           [X]       The Plan will administratively enforce a maximum notice
period of   80   days (maximum notice period cannot exceed 180 days.)

 

AC2.          PLAN LOANS (7.06). The Plan permits or does not permit Participant
Loans as follows (Choose one of (a) or (b)):

(a)           [   ]       Does not permit.

(b)          [X]       Permitted pursuant to the Loan Policy. See SFC Election
72 to complete Loan Policy.

 

AC3.          HARDSHIP DISTRIBUTION SUSPENSION PERIOD (6.07(A)(2)). A
Participant who receives a safe harbor hardship distribution may not make
Elective Deferrals or Employee Contributions to the Plan during the 6-month
period following the date of the hardship distribution, unless the Plan
Administrator elects in (b) below to require a longer period. (Choose one of (a)
or (b)):

(a)           [X]       The Plan will apply the 6-month suspension period as
described in Section 6.07(A)(2) of the Plan.

(b)          [   ]       The Plan will modify the suspension period as described
in Section 6.07(A)(2) of the Plan. A Participant who receives a safe harbor
hardship distribution may not make Elective Deferrals or Employee Contributions
to the Plan during the                       -month (enter a number of months,
not to exceed 12) period following the date of the Hardship Distribution.

 

AC4.          SPOUSAL CONSENT FOR DISTRIBUTIONS (7.02(C)(2)). The following
serves as the Plan's administrative policy with regard to the requirement of
spousal consent for distributions that are not otherwise subject to the
Qualified Joint and Survivor Annuity requirements. (Choose one of (a) through
(c) as applicable):

(a)           [   ]       Not Applicable. Plan is subject to the Qualified Joint
and Survivor Annuity requirements outlined in the Plan thus all distributions
exceeding the threshold identified in the Plan are subject to spousal consent.

(b)          [X]       Participants will not be required to obtain spousal
consent for all distributions made from the Plan (unless the Participant chooses
an annuity form of payment, which will require a distribution, and any
subsequent distributions, exceeding the threshold identified in the Plan to be
subject to spousal consent).

(c)           [   ]       Participants will be required to obtain spousal
consent for all distributions made from the Plan exceeding the threshold
identified in the Plan.

 

AC5.          PARTICIPANT DIRECTION OF INVESTMENT (7.03(B)). The Plan permits
Participant direction of investment or does not permit Participant direction of
investment as to some or all Accounts as follows (Choose one of (a) or (b)):

(a)           [   ]       Does not permit. The Plan does not permit Participant
direction of investment of any Account.

(b)          [X]       Permitted as follows. The Plan permits Participant
direction of investment. (Complete (1) through (4)):

(1)          Accounts affected. (Choose a. or choose one or more of b. through
f.):

a.           [X]        All Accounts.

b.          [   ]        Elective Deferral Accounts (Pre-tax and Roth) and
Employee Contributions.

c.           [   ]        All Nonelective Contribution Accounts.

d.          [   ]        All Matching Contribution Accounts.

e.           [   ]        All Rollover Contribution and Transfer Accounts.

f.            [   ]        Specify Accounts:
                                                                                                                                                                                                                                                                                                                                                                                                                               

(2)          Restrictions on Participant direction (Choose one of a. or b.):

a.           [X]        None. Provided the investment does not result in a
prohibited transaction, give rise to UBTI, create administrative problems or
violate the Plan terms or Applicable Law.

b.          [   ]        Restrictions:
                                                                                                                                                                                                                                                                                                                                                                                                                                                          

(3)          ERISA §404(c). (Choose one of a. or b.):

a.           [X]        Applies.

b.          [   ]        Does not apply.

(4)          QDIA (Qualified Default Investment Alternative). (Choose one of a.
or b.):

a.           [X]        Applies. See SFC Election 110 for details.

b.          [   ]        Does not apply.

 

1

--------------------------------------------------------------------------------


 

AC6.          SALARY REDUCTION AGREEMENT ELECTIONS (1.54(C)). The Plan permits
Salary Reduction Elections in the following form(s) (Choose (a) through (e) as
applicable).

(a)           [   ]       No restriction on method of a Participant's salary
reduction election

(b)          [X]       In whole percentage increments

(c)           [X]       In whole dollar increments

(d)          [   ]       In percentage increments except that catch-up salary
reductions may be made in whole percentage increments or whole dollar increments

(e)           [   ]       Other:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

 

With respect to timing of Salary Reduction Election changes the Plan permits
salary reduction election changes as indicated below (Choose (a) through (e) as
applicable).

(a)           [X]       Permitted at any time and will be effective as soon as
administratively feasible

(b)          [   ]       Permitted only on the first day of each calendar month

(c)           [   ]       Permitted only on the first day of each calendar
quarter

(d)          [   ]       Permitted only once every                         
(choose one of 30/60/90) days

(e)           [   ]       Other:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

 

With respect to a Participant's Salary Reduction Election for bonus payments,
the following applies (Choose (a) or (b) as applicable).

(a)           [   ]       A separate participant election is not permitted for
bonuses. The same Salary Reduction Agreement election will apply to all Elective
Deferral Compensation.

(b)          [X]       A separate participant election will be   permitted  
(permitted/required) for bonuses. Participants may make a separate election on
the Salary Reduction Agreement form provided by the Employer which will apply
only to bonus payments. If permitted is elected, the participant's regular
election will apply unless a separate election is made. If you select required,
there will be no deferral from bonuses unless the participant makes a separate
election for bonuses.

 

AC7.          ROLLOVER CONTRIBUTIONS (3.08). The Plan permits or does not permit
Rollover Contributions as follows (Choose one of (a) or (b)):

(a)           [   ]       Does not permit.

(b)          [X]       Permits. Subject to approval by the Plan Administrator
and as further described below (Complete (1) and (2)):

(1)          Who may roll over. (Choose one of a. or b.):

a.           [   ]        Participants only.

b.          [X]        Eligible Employees or Participants.

(2)          Sources/Types. The Plan will accept a Rollover Contribution (Choose
one of a. or b.):

a.           [   ]        All. From any Eligible Retirement Plan and as to all
Contribution Types eligible to be rolled into this Plan.

b.          [X]        Limited. Only from the following types of Eligible
Retirement Plans and/or as to the following Contribution Types:  All qualified
plans excluding after-tax contributions and
IRAs.                                                                                                                                                                                                                                             
.

 

AC8.          PLAN EXPENSES (7.04(C)). The Employer will pay or the Plan will be
charged with non-settlor Plan expenses as follows (Choose one of (a) or (b)):

(a)           [   ]       Employer pays all expenses except those intrinsic to
Trust assets which the Plan will pay (e.g., brokerage commissions).

(b)          [X]       Plan pays some or all non-settlor expenses. See SFC
Election 126 for details.

 

AC9.          RELATED AND PARTICIPATING EMPLOYERS (1.23(C)/(D)). There are or
are not Related Employers and Participating Employers as follows (Complete (a)
through (c)):

(a)           Related Employers. (Choose one of (1) or (2)):

(1)          [   ]       None.

(2)          [X]       Name(s) of Related Employers:  Hearthside Homes,
Inc.                                                                                                                     

(b)          Participating (Related) Employers. (Choose one of (1) or (2)):

(1)          [   ]       None.

(2)          [X]       Name(s) of Participating Employers:  Hearthside Homes
Inc.                                                                                             
See SFC Election 73 for details.

(c)           Former Participating Employers. (Choose one of (1) or (2)):

(1)          [X]       None.

(2)          [   ]       Applies.

 

Name(s)                                                                                                                                        
Date of cessation

 

                                                                                                                                                           
                       
                                                                            

 

                                                                                                                                                           
                       
                                                                            

 

AC10.    TOP-HEAVY MINIMUM-MULTIPLE PLANS (10.03). If the Employer maintains
another plan, this Plan provides that the Plan Administrator operationally will
determine in which plan the Employer will satisfy the Top-Heavy Minimum
Contribution (or benefit) requirement as to Non-Key Employees who participate in
such plans and who are entitled to a Top-Heavy Minimum Contribution (or
benefit). This Election documents the Plan Administrator's operational election.
(Choose (a) or choose one of (b) or (c)):

(a)           [   ]       Does not apply.

(b)          [   ]       If only another Defined Contribution Plan. Make the
Top-Heavy Minimum Allocation (Choose one of (1) or (2)):

 

2

--------------------------------------------------------------------------------


 

(1)          [   ]       To this Plan.

(2)          [   ]       To another Defined Contribution Plan:
                                                                                                                                                                                                                                                                   
(plan name)

(c)           [X]       If one or more Defined Benefit Plans. Make the Top-Heavy
Minimum Allocation or provide the top-heavy minimum benefit (Choose one of (1),
(2), or (3)):

(1)          [X]       To this Plan. Increase the Top-Heavy Minimum Allocation
to 5%.

(2)          [   ]       To another Defined Contribution Plan. Increase the
Top-Heavy Minimum Allocation to 5% and provide under the:
                                               (name of other Defined
Contribution Plan).

(3)          [   ]       To a Defined Benefit Plan. Provide the 2% top-heavy
minimum benefit under the:                              (name of Defined Benefit
Plan) and applying the following interest rate and mortality assumptions:
                            .

 

AC11.    SELF-EMPLOYED PARTICIPANTS (1.21(A)). One or more self-employed
Participants with Earned Income benefits in the Plan as follows (Choose one of
(a) or (b)):

(a)           [X]       None.

(b)          [   ]       Applies.

 

AC12.    PROTECTED BENEFITS (11.02(C)). The following Protected Benefits no
longer apply to all Participants or do not apply to designated
amounts/Participants as indicated, having been eliminated by a Plan amendment
(Choose (a), or one or both of (b) – (c) as applicable):

(a)           [X]       Does not apply. No Protected Benefits have been
eliminated.

(b)          [   ]       Applies. Protected Benefits have been eliminated as
follows (Choose one or more of rows (1) through (4) as applicable. Choose one of
columns (1), (2), or (3), and complete column (4)):

 

 

(1)

All

Participants/

Accounts

(2)

Post-E.D.

Contribution

Accounts only

(3)

Post-E.D.

Participants

only

(4)

Effective

Date

(E.D.)

(1)          [   ]       QJSA/QPSA distributions

[   ]

[   ]

[   ]

______________

(2)          [   ]       Installment distributions

[   ]

[   ]

[   ]

______________

(3)          [   ]       In-kind distributions

[   ]

[   ]

[   ]

______________

(4)          [   ]       Specify:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

(c)           [   ]       Applies. List any Protected Benefits that are provided
under this Plan but that are not specifically provided for under the Adoption
Agreement (complete (1), (2) and (3), select one of (4) or (5), and complete (a)
through (j) as applicable):

(1)          [   ]       Effective
Date:                                                                                                                                                                              

(2)          [   ]       Name of Predecessor
Plan:                                                                                                                                                                                                                                                                                                                                                                                                                                   

(3)          [   ]       Name of Merged
Plan:                                                                                                                                                                                                                                                                                                                                                                                                                                                        

This addendum is with respect to (choose one of (4) or (5)):

(4)          [   ]       Participants as of the Effective Date indicated above

(5)          [   ]       Participant accounts accrued as of the Effective Date
above

 

AC13.    LIFE INSURANCE (9.01). The Trust invests or does not invest in life
insurance Contracts as follows (Choose one of (a) or (b)):

(a)           [X]       Does not apply.

(b)          [   ]       Applies. Subject to the limitations and other
provisions in Article IX and/or Appendix B.

 

AC14.    DISTRIBUTION OF CASH OR PROPERTY (8.04). The Plan provides for
distribution in the form of (Choose one of (a) or (b)):

(a)           [X]       Cash only. Except where property distribution is
required or permitted under Section 8.04.

(b)          [   ]       Cash or property. At the distributee's election and
consistent with any Plan Administrator policy under Section 8.04.

 

AC15.    EMPLOYER SECURITIES/EMPLOYER REAL PROPERTY (8.02(A)(13)). The Trust
invests or does not invest in qualifying Employer securities and/or qualifying
Employer real property as follows (Choose one of (a) or (b)):

(a)           [X]       Does not apply.

(b)          [   ]       Applies. Such investments are subject to the
limitations of Section 8.02(A)(13) and/or Appendix B.

 

CLIENT ACKNOWLEDGEMENT

By adopting this administrative checklist, serving as an administrative policy,
we direct Prudential to make any adjustments that may be necessary to its
record-keeping system. The Plan Sponsor understands their responsibility to
notify participants of this administrative policy and the administrative
procedures herein.

 

3

--------------------------------------------------------------------------------


 

I confirm that I am authorized by the Employer to adopt the rules of procedure
and policies enclosed herein. As the Plan Administrator, I consider these rules
of procedure and policies reasonable or necessary for the proper and efficient
administration of the Plan. Therefore, upon my signature below, I hereby adopt
this Administrative Checklist as an administrative policy to the Plan.

 

Plan Administrator:   //S. G.
Sciutto//                                                                                                                                                                                                                                  
                              Date: 
4/19/10                                                                                                                                                                      

 

 

Plan Name:   California Coastal Communities 401(k) Plan
                                                                                                                                                                                                                                                                                                      

Plan Number:
  001                                                                                                    

 

4

--------------------------------------------------------------------------------